ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_00_EN.txt.                               COUR INTERNATIONALE DE JUSTICE


                                  RECUEIL DES ARRÊTS,
                           AVIS CONSULTATIFS ET ORDONNANCES


                         CERTAINES ACTIVITÉS MENÉES
                              PAR LE NICARAGUA
                         DANS LA RÉGION FRONTALIÈRE
                               (COSTA RICA c. NICARAGUA)

                   INDEMNISATION DUE PAR LA RÉPUBLIQUE DU NICARAGUA
                             À LA RÉPUBLIQUE DU COSTA RICA


                                ARRÊT DU 2 FÉVRIER 2018




                                     2018
                              INTERNATIONAL COURT OF JUSTICE


                                REPORTS OF JUDGMENTS,
                             ADVISORY OPINIONS AND ORDERS


                       CERTAIN ACTIVITIES CARRIED OUT
                               BY NICARAGUA
                            IN THE BORDER AREA
                               (COSTA RICA v. NICARAGUA)

                   COMPENSATION OWED BY THE REPUBLIC OF NICARAGUA
                            TO THE REPUBLIC OF COSTA RICA


                              JUDGMENT OF 2 FEBRUARY 2018




6 CIJ1133.indb 1                                                      29/10/18 14:12

                                             Mode officiel de citation :
                       Certaines activités menées par le Nicaragua dans la région frontalière
                                 (Costa Rica c. Nicaragua), indemnisation, arrêt,
                                             C.I.J. Recueil 2018, p. 15




                                                 Official citation :
                         Certain Activities Carried Out by Nicaragua in the Border Area
                             (Costa Rica v. Nicaragua), Compensation, Judgment,
                                            I.C.J. Reports 2018, p. 15




                                                                                 1133
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-157331-2




6 CIJ1133.indb 2                                                                                29/10/18 14:12

                                                              2 FÉVRIER 2018

                                                                  ARRÊT




                        CERTAINES ACTIVITÉS MENÉES
                             PAR LE NICARAGUA
                        DANS LA RÉGION FRONTALIÈRE
                           (COSTA RICA c. NICARAGUA)

                   INDEMNISATION DUE PAR LA RÉPUBLIQUE DU NICARAGUA
                             À LA RÉPUBLIQUE DU COSTA RICA




                       CERTAIN ACTIVITIES CARRIED OUT
                               BY NICARAGUA
                            IN THE BORDER AREA
                           (COSTA RICA v. NICARAGUA)

                   COMPENSATION OWED BY THE REPUBLIC OF NICARAGUA
                             TO THE REPUBLIC OF COSTA RICA




                                                             2 FEBRUARY 2018

                                                               JUDGMENT




6 CIJ1133.indb 3                                                               29/10/18 14:12

                                                                                                 15




                                           TABLE OF CONTENTS

                                                                                          Paragraphs

                   Chronology of the Procedure	                                               1-20
                    I. Introductory Observations	                                            21-28
                   II. Legal Principles Applicable to the Compensation Due to
                       Costa Rica                                                            29-38
                   III. Compensation for Environmental Damage	                               39-87
                      1. The compensability of environmental damage	                         39-43
                      2. Methodology for the valuation of environmental damage	              44-53
                      3. Determination of the extent of the damage caused to the
                         environment and of the amount of compensation due                   54-87
                   IV. Compensation Claimed by Costa Rica for Costs and
                       Expenses 	                                                           88-147
                      1. Costs and expenses incurred in relation to Nicaragua’s
                         unlawful activities in the northern part of Isla Portillos
                         between October 2010 and April 2011	                               90-106
                      2. Costs and expenses incurred in monitoring the northern part
                         of Isla Portillos following the withdrawal of Nicaragua’s mil-
                         itary personnel and in implementing the Court’s 2011 and
                         2013 Orders on provisional measures	                              107-131

                      3. Costs and expenses incurred in preventing irreparable preju-
                         dice to the environment (the construction of a dyke and
                         assessment of its effectiveness)	                                 132-146
                      4. Conclusion	                                                           147
                   V. Costa Rica’s Claim for Pre-­Judgment and Post-­Judgment
                      Interest	                                                            148-155
                   VI. Total Sum Awarded	                                                      156
                   Operative Clause	                                                           157




                                                                                                  4




6 CIJ1133.indb 5                                                                                       29/10/18 14:12

                                                                                                  16




                                  INTERNATIONAL COURT OF JUSTICE

                                                     YEAR 2018                                             2018
                                                                                                        2 February
                                                                                                        General List
                                                   2 February 2018                                        No. 150


                          CERTAIN ACTIVITIES CARRIED OUT
                                  BY NICARAGUA
                               IN THE BORDER AREA
                                        (COSTA RICA v. NICARAGUA)

                    COMPENSATION OWED BY THE REPUBLIC OF NICARAGUA
                             TO THE REPUBLIC OF COSTA RICA




                     Introductory observations — Object of the proceedings — Under the Court’s
                   Judgment on merits, Costa Rica entitled to compensation for material damage
                   caused on its territory by Nicaragua’s unlawful activities — Present Judgment
                   determining amount of compensation.

                                                          * *
                      Legal principles applicable to determination of compensation — Obligation to
                   make full reparation — Compensation may be appropriate form of reparation —
                   A sufficiently direct and certain causal nexus must exist between wrongful act and
                   injury suffered — Proof of damage and causation with respect to environmental
                   damage — Valuation of damage — Equitable considerations.


                                                          * *
                      Claim for compensation for environmental damage.
                      Such a claim not previously adjudicated by the Court — Damage to environ-
                   ment compensable under international law — Compensation may include indemni-
                   fication for impairment or loss of environmental goods and services and payment
                   for restoration — Methodology for valuation — Ecosystem services approach
                   advanced by Costa Rica — Replacement cost approach advanced by Nicaragua —
                   Neither approach followed exclusively by the Court — No specific method of valu-
                   ation for purposes of compensation for environmental damage prescribed by inter-

                                                                                                   5




6 CIJ1133.indb 7                                                                                              29/10/18 14:12

                                          certain activities (judgment)                             17

                   national law — The Court to be guided by principles and rules applicable to
                   compensation.

                      Question of impairment or loss of certain environmental goods and services —
                   The Court to determine the existence of damage and a causal link before establish-
                   ing compensation due — Compensation claimed for six categories of goods and
                   services — Impairment or loss of natural hazards mitigation and soil formation/
                   erosion control not demonstrated — Four other categories of environmental goods
                   and services, namely, trees, other raw materials, gas regulation and air quality
                   services, and biodiversity, having been impaired or lost as a direct consequence of
                   Nicaragua’s activities — Valuation of damage — Valuations proposed by Parties
                   not accepted by the Court — The Court adopts overall assessment of impairment
                   or loss of goods and services — Removal of trees causing most significant damage
                   to area — Affected area is a wetland protected under Ramsar Convention —
                   Capacity of damaged area for natural regeneration — Not possible to establish
                   single recovery period — Amount awarded for impairment or loss of environmental
                   goods and services — Amount awarded for restoration measures.




                                                          * *
                     Claim for compensation for costs and expenses.


                                                            *
                      Costs and expenses incurred in relation to Nicaragua’s unlawful activities in
                   northern part of Isla Portillos between October 2010 and April 2011 — Certain
                   expenses relating to flights to monitor northern part of Isla Portillos compensa-
                   ble — Recalculation by the Court of compensable expenses — Expense relating to
                   purchase of January 2011 UNITAR/UNOSAT report compensable.

                      Expenses relating to salaries of Costa Rican personnel allegedly involved in
                   monitoring activities — Regular salaries of officials not generally compensable —
                   No evidence of any extraordinary expenses — Expenses for salaries not compen-
                   sable — Costa Rica’s claim for food and water supplies, fuel for fluvial transporta-
                   tion and land transportation — Insufficient evidence adduced to support
                   claims — Expenses not compensable — Purchase of two satellite images allegedly
                   to verify Nicaragua’s unlawful activities — No indication in invoices produced as
                   to area covered by satellite images — Expense not compensable.




                                                            *
                      Costs and expenses incurred in monitoring northern part of Isla Portillos follow-
                   ing withdrawal of Nicaragua’s military personnel and in implementing the Court’s
                   2011 and 2013 Orders on provisional measures — Expenses for two‑day inspection

                                                                                                     6




6 CIJ1133.indb 9                                                                                          29/10/18 14:12

                                            certain activities (judgment)                               18

                    of northern part of Isla Portillos in April 2011 with Secretariat of Ramsar Conven-
                    tion partially compensable — Quantification — Shortcomings in evidentiary
                    record – Recalculation by the Court of compensable expenses — Costa Rica’s
                    claim for salaries — Expenses for salaries not compensable — Expenses relating
                    to purchase of satellite images partially compensable — Quantification —
                    Three sets of invoices by reference to area covered by satellite images — Images
                    in first and second sets partially compensable — Criteria for compensation of sat-
                    ellite images — No compensation for third set of invoices as necessary causal
                    nexus missing — Expense relating to purchase of November 2011 UNITAR/
                    UNOSAT report partially compensable — Total amount of compensation limited
                    to one-third of total cost of report.



                       Claims relating to two new police stations in Laguna Los Portillos and Laguna
                    de Agua Dulce — Costs in connection with equipment and operation of police sta-
                    tions not compensable because purpose was not to monitor Nicaragua’s activi-
                    ties — Claims relating to biological station at Laguna Los Portillos — Costs in
                    connection with maintenance of biological station not compensable as necessary
                    causal nexus missing — Claims relating to salaries of personnel involved in moni-
                    toring activities, as well as ancillary costs and costs of fuel for transportation, not
                    compensable.


                                                              *
                       Costs and expenses incurred in preventing irreparable prejudice to environ-
                    ment — Construction in 2015 of dyke across 2013 eastern caño — Nicaragua
                    accepts that compensation may be appropriate for costs that were reasonably
                    incurred — Costs in connection with construction of dyke partially compensable —
                    Overflight costs prior to construction of dyke — Invoice details and flight descrip-
                    tion showing no direct connection with intended construction of dyke — Expense
                    not compensable — Costs connected with actual construction of dyke — Claim for
                    helicopter flight hours fully compensable — Claim for “purchase of billed sup-
                    plies” partially compensable — Costs for surplus construction materials compen-
                    sable — Subsequent overflight costs fully compensable.




                                                             * *
                      Total compensation for costs and expenses.


                                                             * *
                      Costa Rica’s claim for pre-­judgment and post-­judgment interest — Costa Rica
                    not entitled to pre-­judgment interest on amount of compensation for environmental
                    damage — Costa Rica awarded pre-­judgment interest on costs and expenses found
                    compensable — Period over which pre-­judgment interest shall accrue — Post-­

                                                                                                         7




6 CIJ1133.indb 11                                                                                             29/10/18 14:12

                                            certain activities (judgment)                        19

                    judgment interest to be paid should payment of total amount of compensation be
                    delayed.


                                                          * *
                      Total sum awarded to Costa Rica.


                                                    JUDGMENT


                    Present: 
                             President Abraham; Vice‑President Yusuf; Judges Owada, Tomka,
                             Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                             Gaja, Sebutinde, Bhandari, Robinson, Gevorgian; Judges ad hoc
                             Guillaume, Dugard; Registrar Couvreur.



                      In the case concerning certain activities carried out by Nicaragua in the bor-
                    der area,
                      between
                    the Republic of Costa Rica,
                    represented by
                      H.E. Mr. Edgar Ugalde Alvarez, Ambassador on Special Mission,
                      as Agent;
                      H.E. Mr. Sergio Ugalde, Ambassador of Costa Rica to the Kingdom of the
                         Netherlands, member of the Permanent Court of Arbitration,
                      as Co‑Agent,
                      and
                    the Republic of Nicaragua,
                    represented by
                      H.E. Mr. Carlos José Argüello Gómez, Ambassador of Nicaragua to the
                         Kingdom of the Netherlands, member of the International Law Commis-
                         sion,
                      as Agent,


                      The Court,
                      composed as above,
                      after deliberation,
                      delivers the following Judgment:
                      1. By an Application filed in the Registry of the Court on 18 November 2010,
                    the Republic of Costa Rica (hereinafter “Costa Rica”) instituted proceedings

                                                                                                  8




6 CIJ1133.indb 13                                                                                      29/10/18 14:12

                                           certain activities (judgment)                           20

                    against the Republic of Nicaragua (hereinafter “Nicaragua”) for “the incursion
                    into, occupation of and use by Nicaragua’s army of Costa Rican territory”, as
                    well as for “serious damage inflicted to its protected rainforests and wetlands”
                    (Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.
                    Nicaragua), hereinafter referred to as the “Costa Rica v. Nicaragua case”).

                       2. By an Order dated 8 March 2011 (hereinafter referred to as the
                    “2011 Order”), the Court indicated provisional measures addressed to both Par-
                    ties in the Costa Rica v. Nicaragua case (Certain Activities Carried Out by Nica-
                    ragua in the Border Area (Costa Rica v. Nicaragua), Provisional Measures,
                    Order of 8 March 2011, I.C.J. Reports 2011 (I), pp. 27‑28, para. 86).

                       3. By an Application filed in the Registry on 22 December 2011, Nicaragua
                    instituted proceedings against Costa Rica for “violations of Nicaraguan sover-
                    eignty and major environmental damages on its territory”, resulting from the
                    road construction works being carried out by Costa Rica in the border area
                    between the two countries along the San Juan River (Construction of a Road in
                    Costa Rica along the San Juan River (Nicaragua v. Costa Rica), hereinafter
                    referred to as the “Nicaragua v. Costa Rica case”).
                       4. By two separate Orders dated 17 April 2013, the Court joined the proceed-
                    ings in the Costa Rica v. Nicaragua and Nicaragua v. Costa Rica cases.
                       5. By an Order of 22 November 2013 (hereinafter referred to as the “2013
                    Order”), the Court indicated further provisional measures in the Costa Rica v.
                    Nicaragua case (Certain Activities Carried Out by Nicaragua in the Border Area
                    (Costa Rica v. Nicaragua) and Construction of a Road in Costa Rica along the
                    San Juan River (Nicaragua v. Costa Rica), Provisional Measures, Order of
                    22 November 2013, I.C.J. Reports 2013, pp. 369‑370, para. 59).
                       6. Public hearings were held in the joined cases between 14 April 2015 and
                    1 May 2015.
                       7. In its Judgment dated 16 December 2015 on the merits, issued in the joined
                    cases, the Court found, inter alia, with regard to the Costa Rica v. Nicaragua
                    case, that Costa Rica had sovereignty over the “disputed territory”, as defined
                    by the Court in paragraphs 69‑70 (I.C.J. Reports 2015 (II), p. 740, para. 229,
                    subpara. (1) of the operative part), and that, by excavating three caños and
                    establishing a military presence on Costa Rican territory, Nicaragua had vio-
                    lated the territorial sovereignty of Costa Rica (ibid., subpara. (2) of the opera-
                    tive part). The Court also found that, by excavating two caños in 2013 and
                    establishing a military presence in the disputed territory, Nicaragua had
                    breached the obligations incumbent upon it under the 2011 Order (ibid., sub-
                    para. (3) of the operative part).
                       8. In the same Judgment, the Court found that Nicaragua had “the obliga-
                    tion to compensate Costa Rica for material damages caused by Nicaragua’s
                    unlawful activities on Costa Rican territory” (ibid., p. 740, para. 229, sub-
                    para. (5) (a) of the operative part).
                       9. With respect to the question of compensation owed by Nicaragua to
                    Costa Rica, the Court decided that “failing agreement between the Parties on this
                    matter within 12 months from the date of [the] Judgment, [this] question . . .
                    [would], at the request of one of the Parties, be settled by the Court” (ibid.,
                    p. 741, para. 229, subpara. (5) (b) of the operative part).
                       10. Paragraph 142 of the same Judgment provided that the Court would, in
                    such a case, determine the amount of compensation on the basis of further writ-
                    ten pleadings limited to this issue.

                                                                                                    9




6 CIJ1133.indb 15                                                                                        29/10/18 14:12

                                           certain activities (judgment)                          21

                       11. By means of a letter dated 16 January 2017, the Co‑Agent of Costa Rica,
                    referring to paragraph 229, subparagraph (5) (b) of the operative part of the
                    Court’s Judgment of 16 December 2015, noted that “[r]egrettably, the Parties
                    ha[d] been unable to agree on the compensation due to Costa Rica for material
                    damages caused by Nicaragua’s unlawful activities” as determined by the Court
                    in the Costa Rica v. Nicaragua case. The Government of Costa Rica accordingly
                    requested the Court “to settle the question of the compensation” due to
                    Costa Rica.
                       12. At a meeting held by the President of the Court with the representatives of
                    the Parties on 26 January 2017, pursuant to Article 31 of the Rules of Court, the
                    latter expressed the views of their respective Governments regarding the time‑­
                    limits required in order to prepare written pleadings. The Co‑Agent of Costa Rica
                    indicated that his Government wished to have at its disposal a period of
                    two months for the preparation of its Memorial on the question of compensation.
                    The Agent of Nicaragua stated that his Government would agree to a period of
                    two months for the preparation of its Counter‑Memorial on the same question.
                       13. Having ascertained the views of the Parties, and taking into account their
                    agreement, by an Order of 2 February 2017, the Court fixed 3 April 2017 and
                    2 June 2017 as the respective time‑limits for the filing of a Memorial by
                    Costa Rica and a Counter-­Memorial by Nicaragua on the question of compen-
                    sation due to Costa Rica.
                       14. The Memorial and Counter-­Memorial on compensation were filed within
                    the time‑limits thus fixed.
                       15. By a letter dated 20 June 2017, Costa Rica stated that, in its Counter-­
                    Memorial, Nicaragua had introduced evidence, and raised a number of argu-
                    ments, in particular in respect of Costa Rica’s expert evidence, which Costa Rica
                    “ha[d] not yet had [the] opportunity to address”. In the same letter, Costa Rica,
                    inter alia, contested the methodology used by Nicaragua for the assessment of
                    environmental harm and requested the Court that it be given an opportunity to
                    respond by way of a short reply.
                       16. By a letter dated 23 June 2017, Nicaragua objected to Costa Rica’s
                    request and asked the Court “to proceed and assess the relevant material dam-
                    age and the amount of compensation based on the evidence that the Parties
                    have provided in their Memorial and Counter-­Memorial”.

                      17. The Court, noting that the Parties held different views as to the method-
                    ology for the assessment of environmental harm, considered it necessary for
                    them to address that issue in a brief second round of written pleadings.

                      18. By an Order dated 18 July 2017, the President of the Court accordingly
                    authorized the submission of a Reply by Costa Rica and a Rejoinder by Nica-
                    ragua on the sole question of the methodology adopted in the expert reports
                    presented by the Parties in the Memorial and Counter‑Memorial, respectively,
                    on the question of compensation. By the same Order, the President fixed
                    8 August 2017 and 29 August 2017 as the respective time-­limits for the filing of
                    a Reply by Costa Rica and a Rejoinder by Nicaragua.

                      19. The Reply and Rejoinder were filed within the time-­limits thus fixed.
                      20. In the written proceedings relating to compensation, the following sub-
                    missions were presented by the Parties:
                    On behalf of the Government of the Republic of Costa Rica,

                                                                                                  10




6 CIJ1133.indb 17                                                                                        29/10/18 14:12

                                          certain activities (judgment)                           22

                    in the Memorial:
                           “1. Costa Rica respectfully requests the Court to order Nicaragua to pay
                         immediately to Costa Rica:
                         (a) US$6,708,776.96; and
                         (b) pre-­
                                 judgment interest in a total amount of US$522,733.19 until
                             3 April 2017, which amount should be updated to reflect the date of
                             the Court’s Judgment on this claim for compensation.

                           2. In the event that Nicaragua does not make immediate payment,
                         Costa Rica respectfully requests the Court to order Nicaragua to pay post-­
                         judgment interest at an annual rate of 6 per cent.”
                    in the Reply:
                           “1. Costa Rica respectfully requests the Court to reject Nicaragua’s sub-
                         missions and to order Nicaragua to pay immediately to Costa Rica:

                         (a) US$6,711,685.26; and
                         (b) pre-­
                                 judgment interest in a total amount of US$501,997.28 until
                             3 April 2017, which amount should be updated to reflect the date of
                             the Court’s Judgment on this claim for compensation.

                           2. In the event that Nicaragua does not make immediate payment,
                         Costa Rica respectfully requests the Court to order Nicaragua to pay post-­
                         judgment interest at an annual rate of 6 per cent.”
                    On behalf of the Government of the Republic of Nicaragua,
                    in the Counter-­Memorial:
                            “For the reasons given herein, the Republic of Nicaragua requests the
                         Court to adjudge and declare that the Republic of Costa Rica is not entitled
                         to more than $188,504 for material damages caused by Nicaragua’s wrong-
                         ful acts.”
                    in the Rejoinder:
                            “For the reasons given herein, the Republic of Nicaragua requests the
                         Court to adjudge and declare that the Republic of Costa Rica is not entitled
                         to more than $188,504 for material damages caused by the actions of Nic-
                         aragua in the Disputed Area that the Court adjudged unlawful.”



                                                             *
                                                         *       *

                                          I. Introductory Observations

                      21. In view of the lack of agreement between the Parties and of the
                    request made by Costa Rica, it falls to the Court to determine the amount
                    of compensation to be awarded to Costa Rica for material damage caused
                    by Nicaragua’s unlawful activities on Costa Rican territory, pursuant to

                                                                                                  11




6 CIJ1133.indb 19                                                                                       29/10/18 14:12

                                          certain activities (judgment)                         23

                    the findings of the Court set out in its Judgment of 16 December 2015.
                    The Court begins by recalling certain facts on which it based that
                    ­Judgment.
                         22. The issues before the Court have their origin in a territorial dispute
                     between Costa Rica and Nicaragua over an area abutting the easternmost
                     stretch of the Parties’ mutual land boundary. This area, referred to by the
                     Court as the “disputed territory”, was defined by the Court as follows:
                     “the northern part of Isla Portillos, that is to say, the area of wetland of
                     some 3 square kilometres between the right bank of the [2010] disputed
                     caño, the right bank of the San Juan River up to its mouth at the
                     ­Caribbean Sea and the Harbor Head Lagoon” (Certain Activities Carried
                      Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provi-
                      sional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 19,
                      para. 55).
                         23. On 18 October 2010, Nicaragua started dredging the San Juan
                      River in order to improve its navigability. It also carried out works in the
                      northern part of Isla Portillos, excavating a channel (“caño”) on the dis-
                      puted territory between the San Juan River and Harbor Head Lagoon
                      (hereinafter referred to as the “2010 caño”). Nicaragua also sent some
                      military units and other personnel to that area (Certain Activities Carried
                      Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua) and Con-
                      struction of a Road in Costa Rica along the San Juan River (Nicaragua v.
                      Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 694, para. 63; p. 703,
                      paras. 92‑93).
                         24. By its 2011 Order, the Court indicated the following provisional
                      measures:
                       “(1) Each Party shall refrain from sending to, or maintaining in the
                            disputed territory, including the caño, any personnel, whether
                            civilian, police or security;
                        (2) Notwithstanding point (1) above, Costa Rica may dispatch civil-
                            ian personnel charged with the protection of the environment to
                            the disputed territory, including the caño, but only in so far as it
                            is necessary to avoid irreparable prejudice being caused to the part
                            of the wetland where that territory is situated; Costa Rica shall
                            consult with the Secretariat of the Ramsar Convention in regard
                            to these actions, give Nicaragua prior notice of them and use its
                            best endeavours to find common solutions with Nicaragua in this
                            respect;
                        (3) Each Party shall refrain from any action which might aggravate
                            or extend the dispute before the Court or make it more difficult
                            to resolve;
                        (4) Each Party shall inform the Court as to its compliance with the
                            above provisional measures.” (Certain Activities Carried Out by
                            Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provi-
                            sional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I),
                            pp. 27‑28, para. 86.)

                                                                                                12




6 CIJ1133.indb 21                                                                                     29/10/18 14:12

                                         certain activities (judgment)                       24

                       25. In its 2013 Order, the Court found that two new caños had been
                    constructed by Nicaragua in the disputed territory (hereinafter referred to
                    as the “2013 caños”) (Certain Activities Carried Out by Nicaragua in the
                    Border Area (Costa Rica v. Nicaragua) and Construction of a Road in
                    Costa Rica along the San Juan River (Nicaragua v. Costa Rica), Provi-
                    sional Measures, Order of 22 November 2013, I.C.J. Reports 2013, p. 364,
                    para. 44). Both Costa Rica and Nicaragua acknowledged that the excava-
                    tion of the 2013 caños took place after the 2011 Order on provisional
                    measures had been adopted, that this activity was attributable to Nicara-
                    gua, and that a military encampment had been installed on the disputed
                    territory as defined by the Court. Nicaragua also acknowledged that the
                    excavation of the caños represented an infringement of its obligations
                    under the 2011 Order (ibid., Judgment, I.C.J. Reports 2015 (II), p. 713,
                    para. 125).
                       26. In its 2013 Order, the Court stated that
                        “[f]ollowing consultation with the Secretariat of the Ramsar Conven-
                        tion [Convention on Wetlands of International Importance especially
                        as Waterfowl Habitat, signed at Ramsar on 2 February 1971 (here-
                        inafter the ‘Ramsar Convention’)] and after giving Nicaragua prior
                        notice, Costa Rica may take appropriate measures related to the
                        two new caños, to the extent necessary to prevent irreparable p
                                                                                      ­ rejudice
                        to the environment of the disputed territory” (ibid., Provisional
                        ­Measures, Order of 22 November 2013, I.C.J. Reports 2013, p. 370,
                         para. 59, subpara. (2) (E)).

                       After consultation with the Secretariat, Costa Rica constructed, during
                    a short period in late March and early April 2015, a dyke across the east-
                    ern of the two 2013 caños (hereinafter referred to as the “2013 eastern
                    caño”).
                       27. In its Judgment of 16 December 2015, the Court found that sover-
                    eignty over the “disputed territory” belonged to Costa Rica and that con-
                    sequently Nicaragua’s activities, including the excavation of three caños
                    and the establishment of a military presence in that territory, were in
                    breach of Costa Rica’s sovereignty. Nicaragua therefore incurred the
                    obligation to make reparation for the damage caused by its unlawful
                    activities (I.C.J. Reports 2015 (II), p. 703, para. 93). The Court found
                    that its declaration that Nicaragua had breached Costa Rica’s territorial
                    sovereignty provided adequate satisfaction for the non‑material damage
                    suffered. However, it held that Costa Rica was entitled to receive com-
                    pensation for material damage caused by those breaches of obligations by
                    Nicaragua that had been ascertained by the Court (ibid., pp. 717‑718,
                    paras. 139 and 142). The present Judgment determines the amount of
                    compensation due to Costa Rica.
                       28. The sketch‑map below shows the approximate locations of the
                    three caños in the northern part of Isla Portillos as excavated in 2010 and
                    2013.

                                                                                             13




6 CIJ1133.indb 23                                                                                  29/10/18 14:12

                                          certain activities (judgment)                         25




                            II. Legal Principles Applicable to the Compensation
                                             Due to Costa Rica

                       29. Before turning to the consideration of the issue of compensation
                    due in the present case, the Court will recall some of the principles rele-
                    vant to its determination. It is a well-­established principle of international
                    law that “the breach of an engagement involves an obligation to make
                    reparation in an adequate form” (Factory at Chorzów, Jurisdiction, Judg-
                    ment No. 8, 1927, P.C.I.J., Series A, No. 9, p. 21). The Permanent Court
                    elaborated on this point as follows:
                            “The essential principle contained in the actual notion of an illegal
                         act — a principle which seems to be established by international prac-
                         tice and in particular by the decisions of arbitral tribunals — is that
                         reparation must, as far as possible, wipe out all the consequences of
                         the illegal act and reestablish the situation which would, in all proba-
                         bility, have existed if that act had not been committed.” (Factory at
                         Chorzów, Merits, Judgment No. 13, 1928, P.C.I.J., Series A, No. 17,
                         p. 47; see also Avena and Other Mexican Nationals (Mexico v. United
                         States of America), Judgment, I.C.J. Reports 2004 (I), p. 59, para. 119.)

                                                                                                14




6 CIJ1133.indb 25                                                                                     29/10/18 14:12

                                         certain activities (judgment)                       26

                       30. The obligation to make full reparation for the damage caused by a
                    wrongful act has been recognized by the Court in other cases (see for
                    example, Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Repub-
                    lic of the Congo), Merits, Judgment, I.C.J. Reports 2010 (II), p. 691,
                    para. 161; Avena and Other Mexican Nationals (Mexico v. United States
                    of America), Judgment, I.C.J. Reports 2004 (I), p. 59, para. 119;
                    Gabčíkovo‑Nagymaros          Project    (Hungary/Slovakia),        Judgment,
                    I.C.J. Reports 1997, p. 80, para. 150).
                       31. The Court has held that compensation may be an appropriate form
                    of reparation, particularly in those cases where restitution is materially
                    impossible or unduly burdensome (Pulp Mills on the River Uruguay
                    (Argentina v. Uruguay), Judgment, I.C.J. Reports 2010 (I), pp. 103‑104,
                    para. 273). Compensation should not, however, have a punitive or exem-
                    plary character.
                       32. In the present case, the Court has been asked to determine com-
                    pensation for the damage caused by Nicaragua’s unlawful activities, in
                    accordance with its Judgment of 16 December 2015 (see paragraph 27
                    above). In order to award compensation, the Court will ascertain whether,
                    and to what extent, each of the various heads of damage claimed by the
                    Applicant can be established and whether they are the consequence of
                    wrongful conduct by the Respondent, by determining “whether there is a
                    sufficiently direct and certain causal nexus between the wrongful act . . .
                    and the injury suffered by the Applicant”. Finally, the Court will deter-
                    mine the amount of compensation due (Ahmadou Sadio Diallo (Republic
                    of Guinea v. Democratic Republic of the Congo), Compensation, Judg-
                    ment, I.C.J. Reports 2012 (I), p. 332, para. 14).
                       33. The Court recalls that, “as a general rule, it is for the party which
                    alleges a particular fact in support of its claims to prove the existence of
                    that fact”. Nevertheless, the Court has recognized that this general rule
                    may be applied flexibly in certain circumstances, where, for example, the
                    respondent may be in a better position to establish certain facts (ibid.,
                    p. 332, para. 15, referring to the Judgment on the merits of 30 November
                    2010, I.C.J. Reports 2010 (II), pp. 660‑661, paras. 54‑56).
                       34. In cases of alleged environmental damage, particular issues may
                    arise with respect to the existence of damage and causation. The damage
                    may be due to several concurrent causes, or the state of science regarding
                    the causal link between the wrongful act and the damage may be uncer-
                    tain. These are difficulties that must be addressed as and when they arise
                    in light of the facts of the case at hand and the evidence presented to the
                    Court. Ultimately, it is for the Court to decide whether there is a suffi-
                    cient causal nexus between the wrongful act and the injury suffered.


                      35. In respect of the valuation of damage, the Court recalls that the
                    absence of adequate evidence as to the extent of material damage will not,
                    in all situations, preclude an award of compensation for that damage.
                    For example, in the Ahmadou Sadio Diallo case, the Court determined the

                                                                                             15




6 CIJ1133.indb 27                                                                                  29/10/18 14:12

                                          certain activities (judgment)                        27

                    amount of compensation due on the basis of equitable considerations (see
                    Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of the
                    Congo), Compensation, Judgment, I.C.J. Reports 2012 (I), p. 337,
                    para. 33). A similar approach was adopted by the Tribunal in the Trail
                    Smelter case, which, quoting the Supreme Court of the United States of
                    America in Story Parchment Company v. Paterson Parchment Paper
                    Company (United States Reports, 1931, Vol. 282, p. 555), stated:


                           “Where the tort itself is of such a nature as to preclude the ascer-
                        tainment of the amount of damages with certainty, it would be a
                        perversion of fundamental principles of justice to deny all relief to the
                        injured person, and thereby relieve the wrongdoer from making any
                        amend for his acts. In such case, while the damages may not be deter-
                        mined by mere speculation or guess, it will be enough if the evidence
                        show the extent of the damages as a matter of just and reasonable
                        inference, although the result be only approximate.” (Trail Smelter
                        case (United States, Canada), 16 April 1938 and 11 March 1941,
                        United Nations, Reports of International Arbitral Awards (RIAA),
                        Vol. III, p. 1920.)



                                                         * *
                      36. In the present case, Costa Rica claims compensation for two cat­
                    egories of damage. First, Costa Rica claims compensation for quantifiable
                    environmental damage caused by Nicaragua’s excavation of the 2010 caño
                    and the 2013 eastern caño. It makes no claim in respect of the 2013 west-
                    ern caño. Secondly, Costa Rica claims compensation for costs and expenses
                    incurred as the result of Nicaragua’s unlawful activities, including
                    expenses incurred to monitor or remedy the environmental damage
                    caused.

                      37. Nicaragua argues that Costa Rica is entitled to compensation for
                    “material damages”, the scope of which is limited to “damage to property
                    or other interests of the State . . . which is assessable in financial terms”.
                    Nicaragua contends that the 2015 Judgment of the Court in this case fur-
                    ther limits the scope ratione materiae and ratione loci of compensation to
                    losses or expenses caused by the activities that the Court determined were
                    unlawful.

                      38. The Court will address the Parties’ submissions related to environ-
                    mental damage in Section III. The Parties’ submissions on costs and
                    expenses incurred as a result of Nicaragua’s activities are addressed in
                    Section IV. The issue of interest is dealt with in Section V. The total sum
                    awarded is stated in Section VI.

                                                                                               16




6 CIJ1133.indb 29                                                                                    29/10/18 14:12

                                         certain activities (judgment)                       28

                                III. Compensation for Environmental Damage

                                1. The Compensability of Environmental Damage
                       39. Costa Rica argues that it is “settled” that environmental damage is
                    compensable under international law. It notes that other international
                    adjudicative bodies have awarded compensation for environmental dam-
                    age, including for harm to environmental resources that have no com-
                    mercial value. Costa Rica contends that its position is supported by the
                    practice of the United Nations Compensation Commission (“UNCC”),
                    which awarded compensation to several States for environmental damage
                    caused by Iraq’s illegal invasion and occupation of Kuwait in 1990
                    and 1991.
                       40. Nicaragua does not contest Costa Rica’s contention that damage
                    to the environment is compensable. In this connection, Nicaragua also
                    refers to the approach adopted by the UNCC panels with respect to envi-
                    ronmental claims arising from the first Gulf War. However, Nicaragua
                    contends that, following that approach, Costa Rica is entitled to compen-
                    sation for “restoration costs” and “replacement costs”. According to
                    Nicaragua, “restoration costs” comprise the costs that Costa Rica rea-
                    sonably incurred in the construction of a dyke across the 2013 eastern
                    caño while remediating the impact of Nicaragua’s works. Nicaragua also
                    recognizes that Costa Rica is entitled to “replacement costs” for the envi-
                    ronmental goods and services that either have been or may be lost prior
                    to the recovery of the impacted area.



                                                        * *
                       41. The Court has not previously adjudicated a claim for compensa-
                    tion for environmental damage. However, it is consistent with the princi-
                    ples of international law governing the consequences of internationally
                    wrongful acts, including the principle of full reparation, to hold that com-
                    pensation is due for damage caused to the environment, in and of itself,
                    in addition to expenses incurred by an injured State as a consequence of
                    such damage. The Parties also agree on this point.

                      42. The Court is therefore of the view that damage to the environment,
                    and the consequent impairment or loss of the ability of the environment
                    to provide goods and services, is compensable under international law.
                    Such compensation may include indemnification for the impairment or
                    loss of environmental goods and services in the period prior to recovery
                    and payment for the restoration of the damaged environment.

                     43. Payment for restoration accounts for the fact that natural recovery
                    may not always suffice to return an environment to the state in which it

                                                                                             17




6 CIJ1133.indb 31                                                                                  29/10/18 14:12

                                          certain activities (judgment)                        29

                    was before the damage occurred. In such instances, active restoration
                    measures may be required in order to return the environment to its prior
                    condition, in so far as that is possible.

                                         2. Methodology for the Valuation
                                            of Environmental Damage
                       44. Costa Rica accepts that there is no single method for the valuation
                    of environmental damage and acknowledges that a variety of techniques
                    have been used in practice at both the international and national level. It
                    concludes that the appropriate method of valuation will depend, inter
                    alia, on the nature, complexity, and homogeneity of the environmental
                    damage sustained.
                       45. In the present case, the methodology that Costa Rica considers
                    most appropriate, which it terms the “ecosystem services approach” (or
                    “environmental services framework”), follows the recommendations of
                    an expert report commissioned from Fundación Neotrópica, a
                    Costa Rican non‑governmental organization. Costa Rica claims that the
                    valuation of environmental damage pursuant to an ecosystem services
                    approach is well recognized internationally, up‑to‑date, and is also appro-
                    priate for the wetland protected under the Ramsar Convention that Nica-
                    ragua has harmed.
                       46. In Costa Rica’s view, the ecosystem services approach finds sup-
                    port in international and domestic practice. First, Costa Rica notes that
                    the “Guidelines for the Development of Domestic Legislation on Liabil-
                    ity, Response Action and Compensation for Damage Caused by Activi-
                    ties Dangerous to the Environment” of the United Nations Environment
                    Programme (“UNEP”), which were adopted by its Governing Council
                    in 2010, recognize that environmental damage may be calculated on the
                    basis of factors such as the “reduction or loss of the ability of the environ-
                    ment to provide goods and services”. Secondly, Costa Rica highlights
                    that Decision XII/14 of the Conference of the Parties to the Convention
                    on Biological Diversity invites parties to take into account, as appropri-
                    ate, the above-­   mentioned UNEP Guidelines. Furthermore, Deci-
                    sion XII/14 invites parties to take into account a “synthesis report” on
                    technical information, which states that “[l]iability and redress rules might
                    also address . . . the loss of [the ecosystem’s] ability to provide actual or
                    potential goods and services”. Thirdly, Costa Rica notes that the ecosys-
                    tem services methodology is employed by several States in the context of
                    their domestic legislation on environmental damage. Finally, Costa Rica
                    argues that the Report of the Ramsar Advisory Mission No. 69, which
                    assessed environmental damage resulting from the excavation of the
                    2010 caño, adopted the ecosystem services approach.


                      47. Costa Rica explains that, according to the ecosystem services
                    approach, the value of an environment is comprised of goods and services

                                                                                               18




6 CIJ1133.indb 33                                                                                    29/10/18 14:12

                                         certain activities (judgment)                     30

                    that may or may not be traded on the market. Goods and services that
                    are traded on the market (such as timber) have a “direct use value”
                    whereas those that are not (such as flood prevention or gas regulation)
                    have an “indirect use value”. In Costa Rica’s view, the valuation of envi-
                    ronmental damage must take into account both the direct and indirect
                    use values of environmental goods and services in order to provide an
                    accurate reflection of the value of the environment. In order to ascribe a
                    monetary value to the environmental goods and services that Nicaragua
                    purportedly damaged, Costa Rica uses a value transfer approach for
                    most of the goods and services affected. Under the value transfer
                    approach, the damage caused is assigned a monetary value by reference
                    to a value drawn from studies of ecosystems considered to have similar
                    conditions to the ecosystem concerned. However, Costa Rica uses a direct
                    valuation approach where the data for such valuation is available.


                       48. Costa Rica claims that the methodology adopted by Nicaragua is
                    the same as that used by the UNCC in relation to environmental claims,
                    which dealt with a subject-­matter that was radically different to that of
                    the present case. Costa Rica argues that valuation practices have
                    evolved since the UNCC concluded claims processing in 2005, and that
                    more recent methodologies, such as the ecosystem services approach,
                    “recognize the full and potentially long lasting extent of harm to the
                    ­environment”.

                                                        *
                       49. For its part, Nicaragua considers that Costa Rica is entitled to
                    compensation “to replace the environmental services that either have
                    been or may be lost prior to recovery of the impacted area”, which it
                    terms the “ecosystem service replacement cost” or “replacement costs”.
                    According to Nicaragua, the proper method for calculating this value is
                    by reference to the price that would have to be paid to preserve an equiv-
                    alent area until the services provided by the impacted area have recov-
                    ered.
                       50. Nicaragua considers its methodology to be the standard approach
                    to natural resource damage assessment. In particular, it notes that this
                    was one of the methodologies followed by the UNCC when assessing
                    claims for environmental damage. Nicaragua argues that there is no merit
                    to Costa Rica’s claim that this methodology has been displaced by more
                    recent methods of valuation of environmental damage.

                       51. Nicaragua contends that the methodology that Costa Rica adopts
                    is a “benefits transfer” approach, which seeks to value the damaged envi-
                    ronmental services by reference to values assigned to such services in
                    other places and in other contexts. In Nicaragua’s view, such an approach
                    is unreliable and has not been used widely in practice. Furthermore,

                                                                                           19




6 CIJ1133.indb 35                                                                                29/10/18 14:12

                                         certain activities (judgment)                        31

                    Nicaragua argues that the UNCC declined to accept the “benefits trans-
                    fer” approach, even though it was asked to do so.


                                                        * *
                       52. The Court notes that the valuation methods proposed by the Par-
                    ties are sometimes used for environmental damage valuation in the prac-
                    tice of national and international bodies, and are not therefore devoid of
                    relevance to the task at hand. However, they are not the only methods
                    used by such bodies for that purpose, nor is their use limited to valuation
                    of damage since they may also be used to carry out cost/benefit analysis
                    of environmental projects and programmes for the purpose of public pol-
                    icy setting (see for example UNEP, “Guidance Manual on Valuation and
                    Accounting of Ecosystem Services for Small Island Developing States”
                    (2014), p. 4). The Court will not therefore choose between them or use
                    either of them exclusively for the purpose of valuation of the damage
                    caused to the protected wetland in Costa Rica. Wherever certain elements
                    of either method offer a reasonable basis for valuation, the Court will
                    nonetheless take them into account. This approach is dictated by two fac-
                    tors: first, international law does not prescribe any specific method of
                    valuation for the purposes of compensation for environmental damage;
                    secondly, it is necessary, in the view of the Court, to take into account the
                    specific circumstances and characteristics of each case.


                       53. In its analysis, the Court will be guided by the principles and rules
                    set out in paragraphs 29 to 35 above. In determining the compensation
                    due for environmental damage, the Court will assess, as outlined in para-
                    graph 42, the value to be assigned to the restoration of the damaged envi-
                    ronment as well as to the impairment or loss of environmental goods and
                    services prior to recovery.


                    3. Determination of the Extent of the Damage Caused to the Environment
                                   and of the Amount of Compensation Due
                      54. The Court notes that, for both Costa Rica and Nicaragua, the size
                    of the area affected by the unlawful activities of Nicaragua was 6.19 hect-
                    ares.
                      55. Although Costa Rica identifies 22 categories of goods and services
                    that could have been impaired or lost as a result of Nicaragua’s wrongful
                    actions, it claims compensation in respect of only six of them: standing
                    timber; other raw materials (fibre and energy); gas regulation and air
                    quality; natural hazards mitigation; soil formation and erosion control;
                    and biodiversity, in terms of habitat and nursery.


                                                                                              20




6 CIJ1133.indb 37                                                                                   29/10/18 14:12

                                         certain activities (judgment)                        32

                      56. Costa Rica claims that it is appropriate to calculate the total loss
                    sustained as the result of Nicaragua’s actions over a period of 50 years,
                    which it considers to be a conservative estimate of the time required for
                    the affected area to recover. Consequently, it provides a net present value
                    for the total loss on the basis of a recovery period of 50 years with a dis-
                    count rate of 4 per cent. According to Fundación Neotrópica, the dis-
                    count rate is representative of the rate at which the ecosystem will recover.
                    In its view, as the ecosystem goods and services recover, the yearly value
                    of the environmental damage caused will gradually decrease.

                      57. Based on the above approach, Costa Rica claims, as compensation
                    for the impairment or loss of environmental goods and services as a result
                    of Nicaragua’s activities, payment of US$2,148,820.82 in respect of the
                    2010 caño and US$674,290.92 in respect of the 2013 eastern caño.
                    Costa Rica also claims US$57,634.08 for restoration costs, comprising
                    US$54,925.69 for the cost of replacement soil in the 2010 caño and the
                    2013 eastern caño and US$2,708.39 for the restoration of the wetland.
                    Costa Rica claims a total amount of compensation of US$2,880,745.82
                    for the environmental damage sustained as the result of Nicaragua’s
                    actions.


                      58. For its part, Nicaragua asserts, on the basis of its own method (see
                    paragraph 49 above), that Costa Rica is entitled to replacement costs of
                    US$309 per hectare per year, the figure which Costa Rica pays landown-
                    ers and communities as an incentive to protect habitat under its domestic
                    environmental conservation scheme (adjusted to 2017 prices). Over a rea-
                    sonable period for full recovery, which it estimates to be 20 to 30 years,
                    and taking into account a 4 per cent discount rate, Nicaragua concludes
                    that the present value of the replacement costs amounts to between
                    US$27,034 and US$34,987.


                       59. Nicaragua argues that even if, quod non, the ecosystem services
                    approach proposed by Costa Rica was an appropriate method for quan-
                    tifying environmental damage, Costa Rica implemented it incorrectly in
                    ways that create a dramatic overvaluation of the impairment or loss of
                    environmental goods and services as a result of the damage caused. In
                    particular, Nicaragua claims that: Costa Rica wrongly assumes the pres-
                    ence of environmental services that were not provided by the area
                    impacted by Nicaragua’s activities; Costa Rica incorrectly values the gas
                    regulation and air quality services provided by the area; and Costa Rica
                    erroneously assumes that all goods and services will be impacted for
                    50 years.

                      60. Costa Rica claims, following the six categories of environmental
                    goods and services that it contends have been lost, under a first head of

                                                                                              21




6 CIJ1133.indb 39                                                                                   29/10/18 14:12

                                          certain activities (judgment)                          33

                    damage, compensation for trees that were felled in the construction of the
                    2010 caño and the 2013 eastern caño. The valuation it provides is based
                    on the average price of standing timber for the species that were present
                    in the 2010 caño (US$64.65 per cubic metre) and the 2013 eastern caño
                    (US$40.05 per cubic metre), using figures taken from the Costa Rican
                    National Forestry Office. Using these figures, Costa Rica values the elim-
                    inated stock and the growth potential of that stock over 50 years, assum-
                    ing a volume of standing timber of 211 cubic metres per hectare, a harvest
                    rate of 50 per cent per year, and a growth rate of 6 cubic metres per hect-
                    are per year. Fundación Neotrópica, whose figures Costa Rica adopts,
                    explains that it does not assume, by referring to a harvest rate of
                    50 per cent per year, that it is possible to remove half of the annual
                    growth of the trees each year. It maintains that it does this because the
                    asset degradation caused by Nicaragua’s unlawful activities will be
                    reflected in Costa Rica’s physical, natural, and economic accounts every
                    year as a decrease in the monetary value of the country’s natural assets
                    until it has fully recovered.


                       61. Nicaragua contests Costa Rica’s valuation of the trees felled in the
                    excavation of the 2010 caño and the 2013 eastern caño. First, it claims
                    that the only material damage caused by Nicaragua’s activities was the
                    felling of trees in the vicinity of the 2010 caño. It argues that the 2013 east-
                    ern caño has quickly revegetated and is now virtually indistinguishable
                    from the surrounding areas. Secondly, Nicaragua contends that
                    Costa Rica is mistaken in its calculation of the value of the felled trees
                    over a period of 50 years, because trees can only be harvested once.
                    Thirdly, Nicaragua claims that Costa Rica’s figures do not demonstrate
                    that it has accounted for the cost that would be required to harvest the
                    timber and transport it to market, thus contravening accepted valuation
                    methodology.
                       62. Costa Rica claims compensation, under a second head of damage,
                    for “other raw materials” (namely, fibre and energy) that Nicaragua
                    allegedly removed from the affected area in the course of its excavation
                    works. The figures that Costa Rica adopts are based on studies that
                    quantify the value of raw materials in other ecosystems (namely, in Mex-
                    ico and the Philippines), from which a unit price is constructed (US$175.76
                    per hectare for the first year after the loss was caused, adjusted to
                    2016 prices). It uses this unit price to estimate the loss of raw materials in
                    an area of 5.76 hectares (the area cleared during excavation of the
                    2010 caño) and 0.43 hectares (the area damaged in the construction of the
                    2013 eastern caño).


                      63. With regard to “other raw materials” (namely, fibre and energy),
                    Nicaragua argues that, due to its rapid recovery, the area impacted by its
                    activities has regained the ability to provide those goods and services.

                                                                                                 22




6 CIJ1133.indb 41                                                                                      29/10/18 14:12

                                          certain activities (judgment)                          34

                    In the alternative, Nicaragua contends that, even if Fundación Neo-
                    trópica had accurately assigned a unit value to other raw materials, it
                    vastly inflated the valuation by assuming that the losses will extend for
                    50 years.
                        64. Thirdly, Costa Rica claims compensation for the impaired ability
                    of the affected area to provide gas regulation and air quality services,
                    such as carbon sequestration, which was allegedly caused by Nicaragua’s
                    unlawful activities. Costa Rica’s estimate for the loss of this service is
                    based on an academic study that values carbon stocks and flows in
                    Costa Rican wetlands. Drawing on this study, Costa Rica estimates the
                    loss of gas regulation and air quality services to amount to US$14,982.06
                    per hectare (for the first year after the loss was caused, adjusted to
                    2016 prices). Costa Rica argues that the fact that some of the gas regula-
                    tion and air quality services impaired or lost may also have benefitted the
                    citizens of other countries is irrelevant to Nicaragua’s liability to provide
                    compensation for the unlawful harm caused to Costa Rica on its own
                    ­territory.

                       65. Nicaragua contests Costa Rica’s valuation of the gas regulation
                    and air quality services in several respects. First, Nicaragua argues that
                    the benefits from gas regulation and air quality services are distributed
                    across the entire world, and thus that Costa Rica is entitled only to a
                    small share of the value of this service. Secondly, it criticizes the study
                    upon which Costa Rica’s figures are based, arguing that Costa Rica does
                    not demonstrate why that study is relevant to the affected area and does
                    not explain why it ignores studies that assign lower values to the services.
                    Thirdly, Nicaragua notes that the figure used by Costa Rica is a stock
                    value, which reflects the total value of all carbon sequestered in the veg-
                    etation, soil, leaf litter, and organic debris in one hectare. In Nicaragua’s
                    view, this carbon stock can only be released once into the atmosphere.
                    Nicaragua argues that it is therefore incorrect for Costa Rica to calculate
                    its loss on the basis of the value of carbon stock each year for 50 years.

                       66. Under the fourth head of damage, Costa Rica contends that fresh-
                    water wetlands, such as the affected area, are valuable assets to mitigate
                    natural hazards, such as coastal flooding, saline intrusion and coastal ero-
                    sion. In Costa Rica’s view, the ability of the affected area to provide such
                    services has been impaired by Nicaragua’s actions. It argues that this con-
                    clusion is supported by the Report of the Ramsar Advisory Mission
                    No. 69, which explains that changes in the pattern of freshwater flow in
                    wetlands can impact both the salinity of the water and flood control
                    capacity of the area. Costa Rica values this service at US$2,949.74 per
                    hectare (for the first year after the loss was caused, adjusted to 2016 prices),
                    based on the selection of a “low value” from a range of studies from
                    Belize, Thailand and Mexico.



                                                                                                 23




6 CIJ1133.indb 43                                                                                      29/10/18 14:12

                                          certain activities (judgment)                        35

                       67. In Nicaragua’s view, Costa Rica identifies no natural hazards that
                    the affected area mitigated nor does it explain how Nicaragua’s works
                    impacted any natural hazard mitigation services provided. Furthermore,
                    Nicaragua argues that Costa Rica’s valuation is based entirely on a value
                    transferred from a study that is irrelevant to the present case (namely, a
                    study on the hazard mitigation services provided by coastal mangroves in
                    Thailand).

                      68. Under the fifth head of damage, Costa Rica claims that the sedi-
                    ment that has refilled the 2010 caño and the 2013 eastern caño is both of
                    a poorer quality and is more susceptible to erosion. It thus claims for the
                    cost of replacement soil, which it values at US$5.78 per cubic metre.


                       69. Nicaragua argues that the 2010 caño and the 2013 eastern caño
                    have refilled rapidly with sediment and are now covered with vegetation.
                    In Nicaragua’s view, Costa Rica has not presented any evidence that the
                    new soil is of a poorer quality nor has it demonstrated that the soil is
                    more vulnerable to erosion as a result of Nicaragua’s actions. Moreover,
                    it notes that Costa Rica has not presented any indication of its intention
                    to carry out further restoration work on the two caños.


                       70. Finally, Costa Rica claims compensation for the loss of biodiver-
                    sity services in the affected area, both in terms of habitat and nursery
                    services. Costa Rica’s valuation of biodiversity services is based on stud-
                    ies that quantify the value of biodiversity in other ecosystems (namely, in
                    Mexico, Thailand and the Philippines), from which it constructs a unit
                    price (US$855.13 per hectare for the first year after the loss was caused,
                    adjusted to 2016 prices).

                      71. Nicaragua argues that, due to its rapid recovery, the affected area
                    has regained the ability to provide biodiversity services. In the alternative,
                    Nicaragua contends that, even if Fundación Neotrópica had accurately
                    assigned a unit value to such services, it vastly inflated the valuation by
                    assuming that the losses will extend for 50 years.


                                                         * *
                      72. Before assigning a monetary value to the damage to the environ-
                    mental goods and services caused by Nicaragua’s wrongful activities, the
                    Court will determine the existence and extent of such damage, and
                    whether there exists a direct and certain causal link between such damage
                    and Nicaragua’s activities. It will then establish the compensation due.



                                                                                               24




6 CIJ1133.indb 45                                                                                    29/10/18 14:12

                                          certain activities (judgment)                        36

                       73. In this context, the Court notes that the Parties disagree on
                    two issues: first, whether certain environmental goods and services have
                    been impaired or lost, namely natural hazards mitigation and soil forma-
                    tion/erosion control; and secondly, the valuation of the environmental
                    goods and services, which they consider have been impaired or lost, tak-
                    ing into account the length of the period necessary for their recovery.

                       74. In relation to the first of these issues, the Court is of the view that
                    Costa Rica has not demonstrated that the affected area, due to a change
                    in its ecological character, has lost its ability to mitigate natural hazards
                    or that such services have been impaired. As regards soil formation and
                    erosion control, Nicaragua does not dispute that it removed approxi-
                    mately 9,500 cubic metres of soil from the sites of the 2010 caño and the
                    2013 eastern caño. However, the evidence before the Court establishes
                    that both caños have subsequently refilled with soil and there has been
                    substantial revegetation. Accordingly, Costa Rica’s claim for the cost of
                    replacing all of the soil removed by Nicaragua cannot be accepted. There
                    is some evidence that the soil which was removed by Nicaragua was of a
                    higher quality than that which has now refilled the two caños but
                    Costa Rica has not established that this difference has affected erosion
                    control and the evidence before the Court regarding the quality of the
                    two types of soil is not sufficient to enable the Court to determine any loss
                    which Costa Rica might have suffered.

                       75. Concerning the four other categories of environmental goods and
                    services for which Costa Rica claims compensation (namely, trees, other
                    raw materials, gas regulation and air quality services, and biodiversity),
                    the evidence before the Court indicates that, in excavating the 2010 caño
                    and the 2013 eastern caño, Nicaragua removed close to 300 trees and
                    cleared 6.19 hectares of vegetation. These activities have significantly
                    affected the ability of the two impacted sites to provide the above-­
                    mentioned environmental goods and services. It is therefore the view of
                    the Court that impairment or loss of these four categories of environmen-
                    tal goods and services has occurred and is a direct consequence of Nica-
                    ragua’s activities.
                       76. With regard to the second issue, relating to the valuation of the
                    damage caused to environmental goods and services, the Court cannot
                    accept the valuations proposed by the Parties. In respect of the valuation
                    proposed by Costa Rica, the Court has doubts regarding the reliability of
                    certain aspects of its methodology, particularly in light of the criticism
                    raised by Nicaragua and its experts in the written pleadings. Costa Rica
                    assumes, for instance, that a 50‑year period represents the time necessary
                    for recovery of the ecosystem to the state prior to the damage caused.
                    However, in the first instance, there is no clear evidence before the Court
                    of the baseline condition of the totality of the environmental goods and
                    services that existed in the area concerned prior to Nicaragua’s activities.
                    Secondly, the Court observes that different components of the ecosystem

                                                                                               25




6 CIJ1133.indb 47                                                                                    29/10/18 14:12

                                         certain activities (judgment)                        37

                    require different periods of recovery and that it would be incorrect to
                    assign a single recovery time to the various categories of goods and ser-
                    vices identified by Costa Rica.

                       77. In the view of the Court, Nicaragua’s valuation of US$309 per
                    hectare per year must also be rejected. This valuation is based on the
                    amount of money that Costa Rica pays landowners and communities as
                    an incentive to protect habitat under its domestic environmental conser-
                    vation scheme. Compensation for environmental damage in an interna-
                    tionally protected wetland, however, cannot be based on the general
                    incentives paid to particular individuals or groups to manage a habitat.
                    The prices paid under a scheme such as that employed by Costa Rica are
                    designed to offset the opportunity cost of preserving the environment for
                    those individuals and groups, and are not necessarily appropriate to
                    reflect the value of the goods and services provided by the ecosystem.
                    Accordingly, the Court is of the view that Nicaragua’s proposed valua-
                    tion does not provide an adequate reflection of the value of the environ-
                    mental goods and services impaired or lost in the affected area.

                       78. The Court considers, for the reasons specified below, that it is
                    appropriate to approach the valuation of environmental damage from the
                    perspective of the ecosystem as a whole, by adopting an overall assess-
                    ment of the impairment or loss of environmental goods and services prior
                    to recovery, rather than attributing values to specific categories of envi-
                    ronmental goods and services and estimating recovery periods for each of
                    them.
                       79. First, the Court observes, in relation to the environmental goods
                    and services that have been impaired or lost, that the most significant
                    damage to the area, from which other harms to the environment arise, is
                    the removal of trees by Nicaragua during the excavation of the caños. An
                    overall valuation can account for the correlation between the removal of
                    the trees and the harm caused to other environmental goods and services
                    (such as other raw materials, gas regulation and air quality services, and
                    biodiversity in terms of habitat and nursery).


                       80. Secondly, an overall valuation approach is dictated by the specific
                    characteristics of the area affected by the activities of Nicaragua, which is
                    situated in the Northeast Caribbean Wetland, a wetland protected under
                    the Ramsar Convention, where there are various environmental goods
                    and services that are closely interlinked. Wetlands are among the most
                    diverse and productive ecosystems in the world. The interaction of the
                    physical, biological and chemical components of a wetland enable it to
                    perform many vital functions, including supporting rich biological diver-
                    sity, regulating water régimes, and acting as a sink for sediments and
                    ­pollutants.


                                                                                              26




6 CIJ1133.indb 49                                                                                   29/10/18 14:12

                                         certain activities (judgment)                        38

                        81. Thirdly, such an overall valuation will allow the Court to take into
                    account the capacity of the damaged area for natural regeneration. As
                    stated by the Secretariat of the Ramsar Convention, the area in the vicin-
                    ity of the 2010 caño demonstrates a “high capability for natural regenera-
                    tion of the vegetation . . . provided the physical conditions of the area are
                    maintained”.
                        82. These considerations also lead the Court to conclude, with regard
                    to the length of the period of recovery, that a single recovery period
                    ­cannot be established for all of the affected environmental goods and ser-
                     vices. Despite the close relationship between these goods and services, the
                     period of time for their return to the pre‑damage condition necessarily
                     varies.
                        83. In its overall valuation, the Court will take into account the
                     four categories of environmental goods and services the impairment or
                     loss of which has been established (see paragraph 75).
                        84. The Court recalls that, in addition to the two valuations considered
                     above, respectively submitted by Costa Rica and Nicaragua, Nicaragua
                     also provides an alternative valuation of damage, calculated on the basis
                     of the four categories of environmental goods and services. This valua-
                     tion adopts Costa Rica’s ecosystems services approach but makes signifi-
                     cant adjustments to it. Nicaragua refers to this valuation as a “corrected
                     analysis” and assigns a total monetary value of US$84,296 to the damage
                     caused to the four categories of environmental goods and services.

                       85. The Court considers that Nicaragua’s “corrected analysis” under-
                    estimates the value to be assigned to certain categories of goods and ser-
                    vices prior to recovery. First, for other raw materials (fibre and energy),
                    the “corrected analysis” assigns a value that is based on the assumption
                    that there will be no loss in those goods and services after the first year.
                    Such an assumption is not supported by any evidence before the Court.
                    Secondly, with respect to biodiversity services (in terms of nursery and
                    habitat), the “corrected analysis” does not sufficiently account for the
                    particular importance of such services in an internationally protected wet-
                    land where the biodiversity was described to be of high value by the Sec-
                    retariat of the Ramsar Convention. Whatever regrowth may occur
                    naturally is unlikely to match in the near future the pre‑existing richness
                    of biodiversity in the area. Thirdly, in relation to gas regulation and air
                    quality services, Nicaragua’s “corrected analysis” does not account for
                    the loss of future annual carbon sequestration (“carbon flows”), since it
                    characterizes the loss of those services as a one‑time loss. The Court does
                    not consider that the impairment or loss of gas regulation and air quality
                    services can be valued as a one‑time loss.



                      86. The Court recalls, as outlined in paragraph 35 above, that the
                    absence of certainty as to the extent of damage does not necessarily pre-

                                                                                              27




6 CIJ1133.indb 51                                                                                   29/10/18 14:12

                                         certain activities (judgment)                       39

                    clude it from awarding an amount that it considers approximately to
                    reflect the value of the impairment or loss of environmental goods and
                    services. In this case, the Court, while retaining some of the elements of
                    the “corrected analysis”, considers it reasonable that, for the purposes of
                    its overall valuation, an adjustment be made to the total amount in the
                    “corrected analysis” to account for the shortcomings identified in the pre-
                    ceding paragraph. The Court therefore awards to Costa Rica the sum of
                    US$120,000 for the impairment or loss of the environmental goods and
                    services of the impacted area in the period prior to recovery.

                         87. In relation to restoration, the Court rejects Costa Rica’s claim of
                    US$54,925.69 for replacement soil for the reasons given in paragraph 74.
                    The Court, however, considers that the payment of compensation for
                    ­restoration measures in respect of the wetland is justified in view of the
                     ­damage caused by Nicaragua’s activities. Costa Rica claims compensa-
                      tion in the sum of US$2,708.39 for this purpose. The Court upholds
                      this claim.



                                  IV. Compensation Claimed by Costa Rica
                                          for Costs and Expenses

                      88. In addition to its claims of compensation for environmental dam-
                    age, Costa Rica requested that the Court award it compensation for costs
                    and expenses incurred as a result of Nicaragua’s unlawful activities.

                      89. On the basis of the principles described above (see paragraphs 29
                    to 35), the Court must determine whether the costs and expenses allegedly
                    incurred by Costa Rica are supported by the evidence, and whether
                    Costa Rica has established a sufficiently direct and certain causal nexus
                    between the internationally wrongful conduct of Nicaragua identified by
                    the Court in its 2015 Judgment and the heads of expenses for which
                    Costa Rica seeks compensation.

                       1. Costs and Expenses Incurred in relation to Nicaragua’s Unlawful
                                 Activities in the Northern Part of Isla Portillos
                                     between October 2010 and April 2011
                       90. Costa Rica alleges that between October 2010 (when it became
                    aware of Nicaragua’s military presence on its territory) and April 2011
                    (when Nicaragua’s military withdrew from Costa Rica’s territory follow-
                    ing the Court’s 2011 Order on provisional measures), it has incurred a
                    range of expenses in relation to Nicaragua’s presence and unlawful activ-
                    ities, in the total amount of US$80,926.45. Costa Rica provides the fol-
                    lowing breakdown of these expenses: (a) cost of fuel and maintenance
                    services for police aircraft used to reach and to overfly the “disputed ter-

                                                                                             28




6 CIJ1133.indb 53                                                                                  29/10/18 14:12

                                         certain activities (judgment)                        40

                    ritory” (US$37,585.60); (b) salaries of Air Surveillance Service personnel
                    required to attend access flights and overflights of the “disputed territory”
                    (US$1,044.66); (c) purchase of satellite images to verify Nicaragua’s
                    presence and unlawful activities in the “disputed territory” (US$17,600);
                    (d) cost of obtaining a report from the United Nations Institute for
                    Training and Research/United Nations Operational Satellite Applications
                    Programme (UNITAR/UNOSAT) to verify Nicaragua’s unlawful activi-
                    ties in the “disputed territory” (US$15,804); (e) salaries of National
                    Coast Guard Service personnel required to provide water transportation
                    to the area near the “disputed territory” (US$6,780.60); (f) salaries of
                    Tortuguero Conservation Area (ACTo) personnel required to attend mis-
                    sions in or near the “disputed territory” (US$1,309.90); (g) food and
                    water supplies for ACTo personnel required to attend environmental
                    monitoring missions in or near the “disputed territory” (US$446.12);
                    (h) fuel for fluvial transportation for ACTo personnel required to attend
                    missions in or near the “disputed territory” (US$92); and (i) fuel for land
                    transportation for ACTo personnel required to attend missions in or near
                    the “disputed territory” (US$263.57).




                       91. Nicaragua asserts that Costa Rica’s claims for expenses allegedly
                    incurred in connection with its police deployment are not compensable.
                    Indeed, in its view, Costa Rican security forces were not employed to pre-
                    vent or remedy any of the material damage caused by Nicaragua between
                    October 2010 and January 2011. Nicaragua is also of the opinion that the
                    flights allegedly carried out by Costa Rica were not related to its monitor-
                    ing activities in the “disputed territory”, nor were they substantiated by
                    documentation. Nicaragua further argues that the salaries of Air Surveil-
                    lance Service personnel, National Coast Guard Service personnel and
                    ACTo personnel are not compensable as these staff were already employed
                    as government officials. Finally, Nicaragua argues that the claims for sat-
                    ellite imagery and reports are “non-­    compensable litigation expenses”
                    since they were largely commissioned by Costa Rica in connection with
                    the presentation of its case on the merits. Moreover, Nicaragua asserts
                    that they cover not only the “disputed territory” but also other areas.




                                                        * *



                                                                                              29




6 CIJ1133.indb 55                                                                                   29/10/18 14:12

                                         certain activities (judgment)                        41

                       92. The Court now turns to its assessment of the compensation due for
                    costs and expenses incurred by Costa Rica as a consequence of Nicara-
                    gua’s presence and unlawful activities in the northern part of Isla Porti-
                    llos between October 2010 and April 2011. Upon examination of all the
                    relevant evidence and documents, the Court considers that Costa Rica
                    has, with reference to two heads of expenses relating to the cost of fuel
                    and maintenance services and the cost of obtaining a UNITAR/UNOSAT
                    report, provided adequate evidence demonstrating that some of these
                    costs have a sufficiently direct and certain causal nexus with the interna-
                    tionally wrongful conduct of Nicaragua identified by the Court in its
                    2015 Judgment.
                       93. With regard to the first head of expenses relating to fuel and main-
                    tenance services for police aircraft used to reach and overfly the northern
                    part of Isla Portillos, the Court finds part of these expenses compensable.
                    It appears from the evidence submitted to the Court that the Costa Rican
                    Air Surveillance Service carried out several overflights of the relevant area
                    in the period in question. The Court is satisfied that some of these flights
                    were undertaken in order to ensure effective inspection of the northern
                    part of Isla Portillos, and thus considers that these ancillary costs are
                    directly connected to the monitoring of that area that was made necessary
                    as a result of Nicaragua’s wrongful conduct.

                       94. Turning to the quantification of the amount of compensation with
                    respect to that first head of expenses, the Court notes that Costa Rica
                    claims US$37,585.60 “for fuel and maintenance services for the police
                    aircraft used” to reach and to overfly the “disputed territory” on 20, 22,
                    27 and 31 October 2010 and on 1 and 26 November 2010.

                       95. Costa Rica has presented evidence in the form of relevant flight
                    logs, and an official communication dated 2 March 2016 (from the
                    Administrative Office of the Air Surveillance Service of the Department
                    of Air Operations of the Ministry of Public Security) with regard to the
                    cost of overflights performed by the Air Surveillance Service on, inter
                    alia, 20, 22, 27 and 31 October 2010 (US$31,740.60), as well as on 1 and
                    26 November 2010 (US$5,845), totalling US$37,585.60. The Court notes
                    that Costa Rica calculated these expenses on the basis of the operating
                    costs for the hourly use of each aircraft deployed; these operating costs
                    included expenses for “fuel”, “overhaul”, “insurance” and “miscella-
                    neous”. With regard to the “insurance” costs, the Court considers that
                    Costa Rica has failed to demonstrate that it incurred any additional
                    expense as a result of the specific missions of the police aircraft over the
                    northern part of Isla Portillos. This insurance expense is thus not com-
                    pensable. As to the “miscellaneous” costs, Costa Rica has failed to spec-
                    ify the nature of this expense. Thus, the evidence before the Court is not
                    sufficient to show that this expense relates to the operating costs of the
                    aircraft used. Moreover, the Court observes that Costa Rica itself has
                    specified in its Memorial on compensation that it claimed expenses only

                                                                                              30




6 CIJ1133.indb 57                                                                                   29/10/18 14:12

                                           certain activities (judgment)                          42

                    for fuel and maintenance services. The Court therefore considers that
                    these miscellaneous expenses are not compensable.


                       96. The Court also excludes the cost of flights to transport cargo or
                    members of the press, the cost of flights with a destination other than the
                    northern part of Isla Portillos, as well as the cost of flights for which, in the
                    relevant flight logs, no indication of the persons on board has been given.
                    Costa Rica has failed to demonstrate why these missions were ­necessary to
                    respond to Nicaragua’s unlawful activities and has therefore not estab-
                    lished the requisite causal nexus between Nicaragua’s unlawful activities
                    and the expenses relating to these flights. In addition, the Court has cor-
                    rected a mistake in Costa Rica’s calculations for October 2010 in the list
                    attached to the above‑mentioned communication of 2 March 2016 con-
                    cerning the duration of a flight on 22 October 2010. The compensation
                    claim was calculated by Costa Rica on the basis of the duration of the flight
                    indicated as 11.6 hours (aircraft registration number MSP018, Soloy), while
                    the flight log indicates an actual duration of 4.6 hours.
                       97. The Court considers it necessary to recalculate the compensable
                    expenses based on the information provided in the above official commu-
                    nication of 2 March 2016 and in the flight logs, by reference to the num-
                    ber and duration of the flights actually conducted in October and
                    November 2010 in connection with the inspection of the northern part of
                    Isla Portillos, and only taking into account the costs of “fuel” and
                    “­overhaul”. The Court therefore finds that, under this head of expenses,
                    Costa Rica is entitled to compensation in the amount of US$4,177.30
                    for October 2010, and US$1,665.90 for November 2010, totalling
                    US$5,843.20.

                       98. The second head of expenses that the Court finds compensable
                    relates to Costa Rica’s claim for the cost of obtaining a report from UNI-
                    TAR/UNOSAT dated 4 January 2011. The evidence shows that Costa
                    Rica incurred this expense in order to detect and assess the environmental
                    impact of Nicaragua’s presence and unlawful activities in Costa Rican
                    territory. The Court has reviewed this UNITAR/UNOSAT report (enti-
                    tled “Morphological and Environmental Change Assessment: San Juan
                    River Area (including Isla Portillos and Calero), Costa Rica”) and is sat-
                    isfied that the analysis given in this report provides a technical evaluation
                    of the damage that has occurred as a consequence of Nicaragua’s unlaw-
                    ful activities in the northern part of Isla Portillos. In particular, the report
                    states that, based on high‑resolution satellite imagery acquired on
                    8 August 2010, there are “strong signature indicators of recent tree cover
                    removal”, with “hundreds of fallen or cut trees [being] visible”. According
                    to the report, it is likely that the removal of this tree cover occurred “dur-
                    ing the period of May‑August 2010”. The report also states that, “[b]ased
                    on an analysis of satellite imagery recorded on 19 November and
                    14 December 2010, there is strong evidence to suggest that a new river

                                                                                                  31




6 CIJ1133.indb 59                                                                                       29/10/18 14:12

                                          certain activities (judgment)                         43

                    channel leading from the San Juan River to the Los Portillos Lagoon was
                    constructed between August and November 2010”.
                       99. Turning to the quantification of the amount of compensation, the
                    Court notes that Costa Rica has presented evidence in the form of a num-
                    bered and dated invoice from UNITAR/UNOSAT, with an annexed cost
                    breakdown, where reference is made to “Satellite‑based assessment of
                    environmental and geomorphological changes in Costa Rica”. The
                    invoice for this report totals US$15,804. In light of the Court’s finding
                    that the analysis contained in the UNITAR/UNOSAT report is directly
                    relevant to Nicaragua’s unlawful activities, the Court considers that there
                    is a sufficiently direct and certain causal nexus between those activities
                    and the cost of commissioning the report. The Court therefore finds that
                    Costa Rica is entitled to full compensation in the sum of US$15,804.


                       100. The Court now turns to those heads of expenses with reference
                    to which it considers that Costa Rica has failed to meet its burden of
                    proof.
                       101. The Court notes that three heads of expenses (incurred between
                    October 2010 and April 2011) for which Costa Rica seeks compensation
                    relate to salaries of Costa Rican personnel allegedly involved in monitor-
                    ing activities in the northern part of Isla Portillos, namely, the salaries of
                    personnel employed with the Air Surveillance Service, the National Coast
                    Guard Service and ACTo. The total amount claimed by Costa Rica for
                    this category of expense is US$9,135.16. In this regard, the Court consid-
                    ers that salaries of government officials dealing with a situation resulting
                    from an internationally wrongful act are compensable only if they are
                    temporary and extraordinary in nature. In other words, a State is not, in
                    general, entitled to compensation for the regular salaries of its officials. It
                    may, however, be entitled to compensation for salaries in certain cases,
                    for example, where it has been obliged to pay its officials over the regular
                    wage or where it has had to hire supplementary personnel, whose wages
                    were not originally envisaged in its budget. This approach is in line with
                    international practice (see UNCC, Report and Recommendations made
                    by the Panel of Commissioners concerning the First Instalment of “F2”
                    Claims, United Nations doc. S/AC.26/1999/23, 9 December 1999,
                    para. 101; UNCC, Report and Recommendations made by the Panel of
                    Commissioners concerning the Second Instalment of “F2” Claims,
                    United Nations doc. S/AC.26/2000/26, 7 December 2000, paras. 52‑58;
                    see also M/V “SAIGA” (No. 2) (Saint Vincent and the Grenadines v.
                    Guinea), Judgment, ITLOS Reports 1999, p. 67, para. 177).



                      102. The Court observes that, in the present proceedings, Costa Rica
                    has not produced evidence that, between October 2010 and April 2011, it
                    incurred any extraordinary expenses in terms of the payment of salaries

                                                                                                32




6 CIJ1133.indb 61                                                                                     29/10/18 14:12

                                         certain activities (judgment)                       44

                    of government officials. There is some indication in the evidence adduced
                    that Costa Rican government officials were assigned functions and duties
                    in connection with Costa Rica’s response to Nicaragua’s wrongful con-
                    duct. For example, Annex 7 to the Memorial includes a document from
                    the Department of Salaries and Wages of the National Coast Guard Ser-
                    vice, entitled “Report on working hours by personnel . . . in missions that
                    took place on [the] occasion of Nicaragua’s occupation of Costa Rican
                    territory — 21 October 2010 to 19 January 2015”. There is no evidence,
                    however, that any of these functions and duties were carried out by per-
                    sonnel other than regular government officials. The Court therefore finds
                    that Costa Rica is not entitled to compensation for the salaries of person-
                    nel employed by the Air Surveillance Service, the National Coast Guard
                    Service and ACTo.

                       103. The Court further observes that three other heads of expenses are
                    closely related to the functions of those personnel employed by ACTo (to
                    conduct environmental monitoring missions in or near the northern part
                    of Isla Portillos), for which Costa Rica claims costs totalling US$801.69
                    incurred in connection with food and water supplies (US$446.12), fuel for
                    fluvial transportation (US$92) and fuel for land transportation
                    (US$263.57). As evidence of the costs incurred under these heads of
                    expenses, Costa Rica refers to Annex 6 to its Memorial. This annex is
                    comprised of a letter (with attachment) dated 6 January 2016 from the
                    National System of Conservation Areas (Tortuguero Conservation Area
                    Natural Resource Management) of the Costa Rican Ministry of the Envi-
                    ronment and Energy, and addressed to the Ministry of Foreign Affairs of
                    Costa Rica. It is stated in the letter that the purpose of the communica-
                    tion is “the formal transmittal of two binders containing printed informa-
                    tion” including “copies of logs, reports, among other documents, which
                    provide evidence of the participation of government officials and ACTo
                    teams in addressing the problems arising from the Nicaraguan invasion
                    of Isla Calero”. However, Annex 6 to the Memorial does not contain any
                    such “logs” or “reports”; it only contains two tables which, for eviden-
                    tiary purposes, are difficult to follow. The Court notes that, in terms of
                    entries for costs related to land transportation, and to food and water, no
                    specific information is provided to show in what way these expenses were
                    connected to Costa Rica’s monitoring activities undertaken as a direct
                    consequence of Nicaragua’s unlawful activities in the northern part of
                    Isla Portillos in the period between October 2010 and April 2011. More-
                    over, these tables do not provide any information whatsoever regarding
                    costs incurred in connection with fluvial transportation.



                       104. In light of the above, the Court considers that Costa Rica has
                    failed to provide sufficient evidence to support its claims for the expenses
                    under these three heads.

                                                                                             33




6 CIJ1133.indb 63                                                                                  29/10/18 14:12

                                         certain activities (judgment)                        45

                       105. The Court finally turns to Costa Rica’s claim that it be compen-
                    sated in the amount of US$17,600 for the cost of purchasing two satellite
                    images, which, in its view, were necessary in order to verify Nicaragua’s
                    presence and unlawful activities in the northern part of Isla Portillos. The
                    Court considers that, to the extent that such images did provide informa-
                    tion as to Nicaragua’s conduct in the northern part of Isla Portillos, this
                    head of expenses could be compensable on the ground that there was a
                    sufficiently direct and certain causal nexus between Nicaragua’s unlawful
                    activities and the cost thus incurred. However, having reviewed the evi-
                    dence adduced by Costa Rica in support of this claim — in the form of
                    two invoices dated 1 and 10 December 2010 (invoice Nos. 106 and 108),
                    respectively, from INGEO innovaciones geográficas S.A. — the Court
                    notes that neither of these invoices provides any indication as to the area
                    covered by the two satellite images. It follows that the Court cannot con-
                    clude, on the basis of these documents, that these images related to the
                    northern part of Isla Portillos, and that they were used for the verification
                    of Nicaragua’s presence and unlawful activities in that area. The Court
                    therefore finds that Costa Rica has not provided sufficient evidence in
                    support of its claim for compensation under this head of expenses.


                       106. In conclusion, the Court finds that Costa Rica is entitled to com-
                    pensation in the amount of US$21,647.20 for the expenses it incurred in
                    relation to Nicaragua’s presence and unlawful activities in the northern
                    part of Isla Portillos between October 2010 and April 2011. This figure is
                    made up of US$5,843.20 for the cost of fuel and maintenance services for
                    police aircraft used to reach and to overfly the northern part of Isla Por-
                    tillos, and US$15,804 for the cost of obtaining a report from UNITAR/
                    UNOSAT to verify Nicaragua’s unlawful activities in that area.



                       2. Costs and Expenses Incurred in Monitoring the Northern Part of
                         Isla Portillos following the Withdrawal of Nicaragua’s Military
                        Personnel and in Implementing the Court’s 2011 and 2013 Orders
                                              on Provisional Measures
                      107. Costa Rica recalls that the Court, in its 2011 Order, stated that

                        “in order to prevent the development of criminal activity in the dis-
                        puted territory in the absence of any police or security forces of either
                        Party, each Party has the responsibility to monitor [the disputed] ter-
                        ritory from the territory over which it unquestionably holds sover-
                        eignty” (Certain Activities Carried Out by Nicaragua in the Border
                        Area (Costa Rica v. Nicaragua), Provisional Measures, Order of
                        8 March 2011, I.C.J. Reports 2011 (I), p. 25, para. 78).


                                                                                              34




6 CIJ1133.indb 65                                                                                   29/10/18 14:12

                                          certain activities (judgment)                        46

                    Costa Rica adds that the Court, in operative paragraph 59, subpara-
                    graph (1) of its 2013 Order, reaffirmed the measures indicated in its
                    2011 Order. Costa Rica states that, in fulfilment of its obligations under
                    the Court’s 2011 and 2013 Orders, it incurred expenses in monitoring the
                    “disputed territory” following the withdrawal of Nicaragua’s military
                    personnel, so as to avoid irreparable prejudice being caused to the pro-
                    tected wetland. These expenses related, inter alia, to visits and overflights
                    of the “disputed territory”; establishment and staffing of new police posts
                    in close proximity to the area; transportation; instruments, tools, materi-
                    als and supplies; salaries of monitoring personnel; food and water sup-
                    plies; and the purchase of satellite images and a report from UNITAR/
                    UNOSAT. According to Costa Rica, the total amount of these expenses
                    is US$3,551,433.67.


                       108. Costa Rica gives the following individual breakdown of the
                    expenses it has incurred as a result of Nicaragua’s unlawful activities:
                    (a) cost of fuel and maintenance services of police aircraft and salaries of
                    Air Surveillance Service personnel for the inspection carried out in
                    co‑ordination with the Secretariat of the Ramsar Convention on 5 and
                    6 April 2011 (US$21,128.55); (b) cost of equipment and repairs to equip-
                    ment for the two new police posts established at Laguna de Agua Dulce
                    and Isla Portillos (US$24,065.87); (c) staffing of police posts in Laguna
                    de Agua Dulce and Isla Portillos (US$3,092,834.17); (d) cost of fluvial
                    transportation provided by the National Coast Guard Service to the Pub-
                    lic Force personnel and the Border Police (US$22,678.80); (e) cost of
                    four all-­terrain vehicles (ATVs) for the police posts in Laguna de Agua
                    Dulce and Isla Portillos (US$81,208.40); (f) cost of a tractor for the
                    equipment and maintenance of the biological station at Laguna Los Por-
                    tillos to allow monitoring of the environment of the “disputed territory”
                    (US$35,500); (g) salaries of ACTo personnel taking part in monitoring
                    activities in different site visits (US$25,161.41); (h) cost of food and water
                    supplies for ACTo personnel (US$8,412.55); (i) cost of fuel for transpor-
                    tation of ACTo personnel (US$3,213.04); (j) acquisition price of
                    two ATVs and three cargo trailers, dedicated to the biological station
                    (US$42,752.76); (k) cost of fuel for transportation of personnel and sup-
                    plies to the biological station (US$6,435.12); (l) purchase of satellite
                    images of the “disputed territory” (US$160,704); and (m) cost of obtain-
                    ing a report from UNITAR/UNOSAT to assess damage caused in the
                    “disputed territory” as a consequence of Nicaragua’s unlawful activities
                    (US$27,339).




                      109. Nicaragua contends that nearly all of Costa Rica’s “purported
                    ‘monitoring’ expenses” (US$3,092,834.17) are salaries of Costa Rican

                                                                                               35




6 CIJ1133.indb 67                                                                                    29/10/18 14:12

                                         certain activities (judgment)                     47

                    security personnel deployed between March 2011 and December 2015 to
                    police newly constructed posts in order to “protect against the imagined
                    threat of Nicaragua reoccupying the disputed area and, especially, occu-
                    pying other parts of Costa Rica”. As such, it maintains, they are unre-
                    lated to the material damage caused by Nicaragua’s works in the “disputed
                    territory” and are thus “inappropriate claims” for compensation. Nicara-
                    gua argues that even if the salaries of the Costa Rican police were, in
                    principle, compensable, a State is only entitled to compensation for
                    extraordinary expenses, such as costs of hiring new personnel or the pay-
                    ment of overtime. According to Nicaragua, Costa Rica, however, simply
                    redeployed existing personnel from elsewhere. Moreover, Nicaragua con-
                    tends that Costa Rica’s compensation claim for the wages it paid to its
                    security personnel is not substantiated by appropriate evidence.




                      110. Nicaragua asserts that Costa Rica’s claims for expenses it alleg-
                    edly incurred in connection with its police deployment — such as the
                    wages paid to personnel who provided fluvial transport for the police
                    deployment and the purchase of various items of equipment — are not
                    compensable because the deployment of Costa Rican security forces was
                    not to prevent or remedy any of the material damage caused by Nicara-
                    gua between October 2010 and January 2011 and in September 2013.
                    Furthermore, according to Nicaragua, none of these expenses were
                    extraordinary, nor were they supported by evidence.

                       111. Nicaragua maintains that claims for compensation for satellite
                    images taken between September 2011 and September 2015 and for
                    reports prepared by UNITAR/UNOSAT are “non‑compensable litiga-
                    tion expenses” since they were largely commissioned by Costa Rica in
                    connection with the presentation of its case on the merits. Moreover,
                    Nicaragua asserts that they cover not only the “disputed territory” but
                    also other areas.

                                                       * *
                      112. With regard to compensation for monitoring activities claimed to
                    have been carried out in implementation of the Court’s 2011 and
                    2013 Orders, the Court considers that Costa Rica has, with reference to
                    three heads of expenses, provided adequate evidence demonstrating that
                    some of these expenses have a sufficiently direct and certain causal nexus
                    with the internationally wrongful conduct of Nicaragua identified by the
                    Court in its 2015 Judgment.
                      113. First, the Court finds partially compensable Costa Rica’s expenses
                    for its two‑day inspection of the northern part of Isla Portillos on 5 and
                    6 April 2011, both in co‑ordination and together with the Secretariat of

                                                                                           36




6 CIJ1133.indb 69                                                                                29/10/18 14:12

                                         certain activities (judgment)                        48

                    the Ramsar Convention. This mission was carried out by Costa Rican
                    technical experts accompanied by the technical experts of the Secretariat
                    for the purposes of making an assessment of the environmental situation
                    in the area and of identifying actions to prevent further irreparable dam-
                    age in that part of the wetland as a consequence of Nicaragua’s unlawful
                    activities. In particular, according to the technical report produced by the
                    officials of the Secretariat of the Ramsar Convention,


                        “[t]he main aims of the visit to the site were the identification and
                        technical evaluation of the environmental situation of the study area
                        to determine the consequences of the works carried out, the impact
                        chains initiated, their implications and the preventive, corrective, mit-
                        igating or compensatory environmental measures that would need to
                        be implemented to restore the natural environmental balance of the
                        site to avoid new, irreparable changes to the wetland”.

                    In the view of the Court, the inspection carried out by Costa Rica on
                    5 and 6 April 2011 was therefore directly connected to the monitoring
                    of the northern part of Isla Portillos that was made necessary as a result
                    of Nicaragua’s wrongful conduct.
                      114. Turning to the quantification of the amount of compensation, the
                    Court notes that Costa Rica claims US$20,110.84 “for fuel and mainte-
                    nance services on the police aircrafts used” and US$1,017.71 “for the
                    salaries of air surveillance service personnel”.

                       115. As evidence, Costa Rica has presented relevant flight logs and an
                    official communication dated 2 March 2016 from the Administrative
                    Office of the Air Surveillance Service of the Department of Air Opera-
                    tions of the Ministry of Public Security (as already referred to above in
                    paragraph 95) which includes details of the cost of overflights performed
                    by the Air Surveillance Service on 5 and 6 April 2011 totalling
                    US$20,110.84. The Court observes that there are shortcomings similar to
                    those it identified earlier in paragraphs 95 and 96 when it reviewed
                    Costa Rica’s evidentiary approach in establishing the cost of fuel and
                    maintenance services for police aircraft. In particular, regarding the
                    expenses linked to its monitoring activities for the period now under
                    review, the Court notes that Costa Rica calculated these expenses on the
                    basis of the operating costs for the hourly use of each aircraft deployed;
                    these operating costs included expenses for “fuel”, “overhaul”, “insur-
                    ance” and “miscellaneous”. As already noted above (see paragraph 95),
                    the Court considers that such insurance cannot be a compensable expense.
                    As to the “miscellaneous” costs, Costa Rica has failed to specify the
                    nature of this expense. Moreover, the Court observes that Costa Rica
                    itself has specified in its Memorial on compensation that it claimed
                    expenses only for fuel and maintenance services. The Court therefore

                                                                                              37




6 CIJ1133.indb 71                                                                                   29/10/18 14:12

                                          certain activities (judgment)                         49

                    considers that this head of expenses is not compensable. The Court also
                    excludes the cost of flights to transport members of the press, for the
                    same reasons given in paragraph 96 above.


                      116. The Court considers it necessary to evaluate the compensable
                    expenses based on the information provided in the above official commu-
                    nication of 2 March 2016, and in the flight logs, by reference to the num-
                    ber and duration of the flights conducted on 5 and 6 April 2011 in
                    connection with the inspection of the northern part of Isla Portillos, and
                    only taking into account the costs of “fuel” and “overhaul”. The Court
                    therefore finds that, under this head of expenses, Costa Rica is entitled to
                    compensation in the amount of US$3,897.40.

                       117. The Court notes that Costa Rica has also advanced a claim of
                    US$1,017.71 for salaries of Air Surveillance Service personnel involved in
                    aircraft missions. The Court does not however find that Costa Rica is
                    entitled to claim the cost of salaries for the April 2011 inspection mission.
                    As already noted above (see paragraph 101), a State cannot recover sala-
                    ries for government officials that it would have paid regardless of any
                    unlawful activity committed on its territory by another State.


                       118. Secondly, the Court finds partially compensable Costa Rica’s
                    claim for the purchase, in the period running from September 2011 to
                    October 2015, of satellite images effectively to monitor and verify the
                    impact of Nicaragua’s unlawful activities. To the extent that these satel-
                    lite images cover the northern part of Isla Portillos, the Court considers
                    that there is a sufficiently direct and certain causal nexus between the
                    internationally wrongful conduct of Nicaragua identified by the Court in
                    its Judgment on the merits and the head of expenses for which Costa Rica
                    seeks compensation.
                       119. Turning to the quantification of the amount of compensation, the
                    Court notes that Costa Rica has presented evidence in the form of num-
                    bered and dated invoices and delivery reports corresponding to the pur-
                    chase of satellite images from INGEO innovaciones geográficas S.A. and
                    from GeoSolutions Consulting, Inc. S.A. Under this head of expenses,
                    Costa Rica claims a total of US$160,704. Having carefully reviewed these
                    invoices and delivery reports, the Court notes that, by reference to the
                    area covered by the satellite images, these invoices can be divided into
                    three sets. The first set relates to the satellite images that cover the north-
                    ern part of Isla Portillos (see invoice Nos. 204, 205, 215, 216, 218, 219,
                    224, 62, 65, 70, 73 and 86); the second set relates to the satellite images
                    that cover the general area of the northern border with Nicaragua (see
                    invoice Nos. 172, 174, 179, 188, 189, 191 and 90); and the third set pro-
                    vides no indication of the area covered by the satellite images (invoice
                    Nos. 144, 150, 157, 163, 164, 169 and 171).

                                                                                                38




6 CIJ1133.indb 73                                                                                     29/10/18 14:12

                                         certain activities (judgment)                       50

                       120. The Court considers that, as the satellite images contained in the
                    first and second sets of invoices all cover the northern part of Isla Porti-
                    llos, their purchase is, in principle, compensable. However, the Court
                    notes that most of these satellite images cover an area that extends beyond
                    the northern part of Isla Portillos, often covering an area of around
                    200 square kilometres. Moreover, these images are charged by unit price
                    per square kilometre, mostly at the rate of US$28. The Court finds that it
                    would not be reasonable to award compensation to Costa Rica for these
                    images in full. Given the size of the northern part of Isla Portillos, the
                    Court is of the view that a coverage area of 30 square kilometres was suf-
                    ficient for Costa Rica effectively to monitor and verify Nicaragua’s unlaw-
                    ful activities. The Court therefore awards Costa Rica, for each of the
                    invoices in the first and second sets, compensation for one satellite image
                    covering an area of 30 square kilometres at a unit price of US$28 per
                    square kilometre.


                      121. With regard to the third set of invoices, the Court considers that
                    Costa Rica has not established the necessary causal nexus between Nica-
                    ragua’s unlawful activities and the purchase of the satellite images in
                    question.
                      122. Consequently, the Court finds that Costa Rica is entitled to com-
                    pensation in the amount of US$15,960 for the expenses incurred in pur-
                    chasing the satellite images corresponding to the first and second sets of
                    invoices, within the limits specified in paragraph 120.

                       123. Thirdly, the Court finds partially compensable Costa Rica’s claim
                    for the cost of obtaining a report from UNITAR/UNOSAT dated
                    8 November 2011. Costa Rica incurred this expense in order to detect and
                    assess the environmental impact of Nicaragua’s presence and unlawful
                    activities in Costa Rican territory. The Court has reviewed this UNITAR/
                    UNOSAT report and observes that the analysis given in Section 1 (enti-
                    tled “Review of dredging activities at divergence of Río San Juan and Río
                    Colorado (maps 2-3)”) and in Section 3 (entitled “Review of meander cut
                    sites (maps 5-6)”) does not have any bearing on Costa Rica’s efforts to
                    detect and assess the environmental damage caused in its territory by
                    Nicaragua. It notes, however, that the analysis given in Section 2, entitled
                    “Updated status of the new channel along [the] Río San Juan (map 4)”,
                    provides a technical evaluation of the damage that occurred as a conse-
                    quence of Nicaragua’s unlawful activities in the northern part of Isla Por-
                    tillos. The Court concludes that Costa Rica has proven that there exists a
                    sufficiently direct and certain causal nexus between the internationally
                    wrongful conduct of Nicaragua identified by the Court in its Judgment
                    on the merits and the purchase of the UNITAR/UNOSAT report.




                                                                                             39




6 CIJ1133.indb 75                                                                                  29/10/18 14:12

                                          certain activities (judgment)                        51

                       124. Turning to the quantification of the amount of compensation, the
                    Court notes that Costa Rica has presented evidence in the form of a num-
                    bered and dated invoice from UNITAR/UNOSAT, with an annexed cost
                    breakdown, where reference is made to “Satellite‑based assessment of
                    environmental and geomorphological changes in Costa Rica”. The
                    invoice for this report, which includes the cost of analysis, satellite imag-
                    ery, procurement processing of imagery, operating expenses and
                    programme support costs, totals US$27,339. In light of the fact that
                    ­
                    only the content of Section 2 of the UNITAR/UNOSAT report is directly
                    relevant, and given that the three sections of the report are separable (in
                    the sense that each section is self-­standing), the Court considers that the
                    total amount of compensation should be limited to one-third of the total
                    cost of the report. On that basis, the Court finds that Costa Rica is enti-
                    tled to compensation under this head of expenses in the amount of
                    US$9,113.
                       125. With regard to the other heads of expenses for compensation,
                    Costa Rica’s claims can be separated into three categories: (i) those claims
                    which relate to two new police stations in Laguna Los Portillos and
                    Laguna de Agua Dulce, (ii) those claims which relate to a biological sta-
                    tion at Laguna Los Portillos, and (iii) those claims which relate to the
                    salaries of personnel involved in monitoring activities, as well as the ancil-
                    lary costs of supplying food and water, and the costs of fuel for transpor-
                    tation of ACTo personnel.

                      126. The Court notes that Costa Rica has made it clear that it does not
                    seek to claim compensation for the construction of the police posts or the
                    biological station. With regard to the first category, however, Costa Rica
                    has advanced a claim for the costs of some equipment, as well as for
                    operational expenses. For the two police posts, Costa Rica claims
                    expenses covering equipment costs (US$24,065.87), staffing
                    (US$3,092,834.17), fluvial transportation of personnel and supplies pro-
                    vided by the National Coast Guard (US$22,678.80); and the purchase of
                    four all‑terrain vehicles for the police posts (US$81,208.40).

                       127. The Court finds that none of the costs incurred in connection with
                    the equipment and operation of the police stations are compensable
                    because the purpose of the said stations was to provide security in the
                    border area, and not in particular to monitor Nicaragua’s unlawful activ-
                    ities in the northern part of Isla Portillos. Moreover, Costa Rica has not
                    presented any evidence to demonstrate that the equipment purchased and
                    the operational costs were sufficiently linked with the implementation of
                    the provisional measures ordered by the Court.

                       128. With regard to the second category relating to the biological sta-
                    tion, the Court recalls that Costa Rica has claimed expenses covering the
                    cost of a tractor for the equipment and maintenance of the biological
                    station (US$35,500), the acquisition price of two all-­terrain vehicles and

                                                                                               40




6 CIJ1133.indb 77                                                                                    29/10/18 14:12

                                         certain activities (judgment)                      52

                    three cargo trailers (US$42,752.76), and the cost of fuel for the transpor-
                    tation of personnel and supplies (US$6,435.12).

                       129. As to the costs incurred in connection with the maintenance of the
                    biological station, the Court similarly finds that none of the expenses
                    incurred under this head are compensable because there was no suffi-
                    ciently direct causal link between the maintenance of this station and
                    Nicaragua’s wrongful conduct in the northern part of Isla Portillos. In
                    particular, the Court observes that in the Report for the Executive Secre-
                    tariat of the Ramsar Convention on Wetlands, dated July 2013 and enti-
                    tled “New Works in the Northeast Caribbean Wetland”, prepared by the
                    Costa Rican Ministry of Foreign Affairs, it is stated that the purpose of
                    the biological station was to “[c]onsolidate the management of the North-
                    east Caribbean Wetland through a research program[me]”, to “[c]reate an
                    appropriate programme for biological monitoring of the status of existing
                    resources”, and to “[c]onsolidate a prevention and control programme to
                    prevent the alteration of the existing natural resources”.
                       130. With reference to the third category, as already explained earlier
                    in the context of similar claims for compensation made by Costa Rica
                    (see paragraphs 101 and 117), the Court does not accept that a State is
                    entitled to compensation for the regular salaries of its officials. With
                    regard to the other two heads of expenses within this category, the Court
                    considers that Costa Rica has not provided any specific information to
                    show in what way the expenses claimed for food and water, and for fuel
                    for transportation of ACTo personnel, were connected with Costa Rica’s
                    monitoring of the northern part of Isla Portillos following the withdrawal
                    of Nicaragua’s military personnel.
                       131. In conclusion, the Court finds that Costa Rica is entitled to com-
                    pensation in the amount of US$28,970.40 for the expenses it incurred in
                    relation to the monitoring of the northern part of Isla Portillos following
                    the withdrawal of Nicaragua’s military personnel and in implementing
                    the Court’s 2011 and 2013 Orders on provisional measures. This figure is
                    made up of US$3,897.40 for the cost of overflights performed by the Air
                    Surveillance Service on 5 and 6 April 2011, US$15,960 for the purchase,
                    in the period running from September 2011 to October 2015, of satellite
                    images of the northern part of Isla Portillos, and US$9,113 for the cost of
                    obtaining a report from UNITAR/UNOSAT providing, inter alia, a tech-
                    nical evaluation of the damage that occurred as a consequence of Nicara-
                    gua’s unlawful activities in the northern part of Isla Portillos.


                           3. Costs and Expenses Incurred in Preventing Irreparable
                                         Prejudice to the Environment
                        (The Construction of a Dyke and Assessment of Its Effectiveness)
                      132. According to Costa Rica, it incurred a third category of expenses
                    when implementing the Court’s 2013 Order on provisional measures, in

                                                                                            41




6 CIJ1133.indb 79                                                                                 29/10/18 14:12

                                           certain activities (judgment)                          53

                    terms of works carried out to prevent irreparable prejudice to the envi-
                    ronment of the “disputed territory”. Costa Rica argues that, in accor-
                    dance with the Order, after consultation with the Secretariat of the
                    Ramsar Convention, it carried out the necessary works on the 2013 east-
                    ern caño (namely, the construction of a dyke) over a period of seven days,
                    from 31 March to 6 April 2015. Subsequently, Costa Rica carried out
                    overflights of the “disputed territory” in June, July and October 2015 in
                    order to assess the effectiveness of the works that had been completed to
                    construct the dyke across the 2013 eastern caño. Costa Rica states that
                    the expenses thus incurred amounted to US$195,671.02.
                       133. Nicaragua accepts that compensation may be appropriate for
                    costs reasonably incurred by Costa Rica in 2015 in connection with the
                    construction of the dyke across the 2013 eastern caño. It nevertheless
                    argues that the amount of US$195,671.02 claimed by Costa Rica is
                    inflated because certain materials charged were not actually used for the
                    construction of the dyke and certain overflights were made for purposes
                    unrelated to activities that the Court found to be unlawful. Thus, accord-
                    ing to Nicaragua’s evaluation, Costa Rica is entitled to no more than
                    US$153,517 which represents the real figure for the expenses incurred in
                    connection with the construction of the dyke in 2015.


                                                          * *
                      134. The Court recalls that in its Order of 22 November 2013 on the
                    request presented by Costa Rica for the indication of new provisional
                    measures, it indicated, in particular, that
                         “[f]ollowing consultation with the Secretariat of the Ramsar Conven-
                         tion and after giving Nicaragua prior notice, Costa Rica may take
                         appropriate measures related to the two new caños, to the extent nec-
                         essary to prevent irreparable prejudice to the environment of the dis-
                         puted territory” (Certain Activities Carried Out by Nicaragua in the
                         Border Area (Costa Rica v. Nicaragua) and Construction of a Road
                         in Costa Rica along the San Juan River (Nicaragua v. Costa Rica),
                         Provisional Measures, Order of 22 November 2013, I.C.J. Reports
                         2013, p. 370, para. 59, subpara. (2) (E)).

                       135. From 10 to 13 March 2013, the Secretariat of the Ramsar Conven-
                    tion carried out an onsite visit to the northern part of Isla Portillos to assess
                    the damage caused by Nicaragua’s constructions of the two new caños.
                    Following this site visit, in August 2014, the Secretariat produced a report
                    (Ramsar Advisory Mission No. 77) with recommendations on mitigation
                    measures focused on the 2013 eastern caño. It requested that Costa Rica
                    submit an implementation plan and recommended that it commence a
                    monitoring programme. In accordance with that request, Costa Rica’s
                    Ministry of the Environment and Energy formulated an implementation

                                                                                                  42




6 CIJ1133.indb 81                                                                                       29/10/18 14:12

                                          certain activities (judgment)                         54

                    plan, dated 12 August 2014. That plan set out in detail the proposed mea-
                    sures, consisting of the construction of a dyke to ensure that the waters of
                    the San Juan River were not diverted through the 2013 eastern caño.
                       136. Costa Rica proposed to begin works in September 2014 and
                    requested that Nicaragua grant it access to the San Juan River to facili-
                    tate the undertaking. Since no agreement had been reached between the
                    Parties, Costa Rica made arrangements to contract a private civilian heli-
                    copter for the purposes of the construction works. According to
                    Costa Rica, this was necessary because its Air Surveillance Service did
                    not possess any type of aircraft with the capacity to carry out such works.
                    Costa Rica states that its police and ACTo personnel provided ground
                    support for the operation. The works to construct the dyke were carried
                    out over a period of seven days, from 31 March to 6 April 2015.
                    Costa Rican personnel charged with the protection of the environment
                    monitored the works by means of periodic inspections. Costa Rica also
                    carried out overflights of the northern part of Isla Portillos in June, July
                    and October 2015, in order to assess the effectiveness of the works that
                    had been completed to construct the dyke.

                                                          *
                       137. The Court observes that with regard to this category of expenses
                    incurred by Costa Rica, Nicaragua “accepts that compensation may be
                    appropriate for costs that were reasonably incurred”. The Parties how-
                    ever differ as to the amount of compensation owed by Nicaragua to
                    Costa Rica under this head. In particular, Nicaragua asserts that the
                    amount claimed by Costa Rica should be reduced by excluding the cost
                    of surplus materials (which it estimates at US$9,112.50) and the cost of
                    three overflights (which it estimates at US$33,041.75) carried out on
                    9 June, 8 July and 3 October 2015, after the construction of the dyke
                    across the 2013 eastern caño. According to Nicaragua, these overflights
                    were, at least in part, “for purposes unrelated to the activities that the
                    Court determined were wrongful”.
                       138. The Court finds that the costs incurred by Costa Rica in connec-
                    tion with the construction in 2015 of a dyke across the 2013 eastern caño
                    are partially compensable. Costa Rica has provided evidence that it
                    incurred expenses that were directly related to the remedial action it
                    undertook in order to prevent irreparable prejudice to the environment of
                    the northern part of Isla Portillos following Nicaragua’s unlawful activi-
                    ties. In this regard, Costa Rica advances three heads of expenses: (i) over-
                    flight costs prior to the construction of the dyke; (ii) costs connected with
                    the actual construction of the dyke; and (iii) overflight costs subsequent
                    to the construction of the dyke.
                       139. With reference to the first head of expenses, Costa Rica states that
                    on 25 July 2014, it hired a private civilian helicopter to conduct a site visit
                    to the northern part of Isla Portillos, in order to assess the situation of the
                    two 2013 caños for the purposes of determining the measures required to

                                                                                                43




6 CIJ1133.indb 83                                                                                     29/10/18 14:12

                                         certain activities (judgment)                        55

                    prevent irreparable prejudice to the environment of that area. According
                    to Costa Rica, the cost of the flight for this mission amounted to
                    US$6,183. The invoice submitted by Costa Rica for the cost of this flight
                    indicates that the purpose of the flight was “for transportation of staff on
                    observation and logistics flight to Isla Calero”. The flight description also
                    shows that this flight was nowhere near the construction site. In light of
                    this evidence, the Court considers that Costa Rica has not proven that the
                    2014 helicopter mission was directly connected with the intended con-
                    struction of the dyke across the 2013 eastern caño. Therefore, the expenses
                    for this flight are not compensable.

                      140. With reference to the second head of expenses, Costa Rica refers
                    to the costs incurred in terms of the purchase of construction materials
                    and the hiring of a private civilian helicopter to transport personnel and
                    materials required to construct the dyke across the 2013 eastern caño.

                      141. Costa Rica has divided these costs under the second head of
                    expenses into two categories, namely, helicopter flight hours (US$131,067.50)
                    and “purchase of billed supplies” (US$26,378.77). With regard to the first
                    category, the Court is satisfied that the evidence adduced fully supports
                    Costa Rica’s claim.

                       142. In so far as the second category is concerned, the Court is of the
                    view that the purchase of construction materials should, in principle, be
                    fully compensated. With regard to the surplus construction materials, the
                    Court considers that, given the difficulty of access to the construction site
                    of the dyke, located in the wetlands, it was justified for Costa Rica to
                    adopt a cautious approach and to ensure, at the start, that the construc-
                    tion materials it purchased and transported were sufficient for the com-
                    pletion of the work. The costs incurred for the purchase of construction
                    materials which turned out to be more than what was actually used are,
                    in the present circumstances, compensable. What matters, for the consid-
                    eration of the claim, is reasonableness. The Court does not consider the
                    amount of materials purchased by Costa Rica unreasonable or dispro-
                    portionate to the actual needs of the construction work.

                      143. The Court notes, however, that in the “Breakdown of Invoices for
                    Calero — Billed Supplies and Expenses” which gives a total amount of
                    the expenses for the construction of the dyke, Costa Rica included an
                    entry which refers to “Boarding — CNP and El Dólar”, with a claim for
                    compensation totalling US$3,706.41. It does not provide clarification as
                    to the nature of this expense in any of its pleadings or annexes, including
                    the “Report of works carried out from 26 March to 10 April 2015” pre-
                    pared by the Costa Rican Ministry of Environment and Energy. The
                    Court thus finds this expense to be non-­compensable. The Court also
                    points out that there is a mistake in the calculation of the item “fuel for
                    boat”. Costa Rica is claiming a total of US$5,936.54 whereas the calcula-

                                                                                              44




6 CIJ1133.indb 85                                                                                   29/10/18 14:12

                                         certain activities (judgment)                        56

                    tion of the quantity (5,204) multiplied by the price of the unit (US$1.07)
                    equals US$5,568.28. The Court has also corrected other minor miscalcu-
                    lations. Thus the Court, after recalculation, finds that Costa Rica should
                    be compensated in the total amount of US$152,372.81 for the costs of the
                    construction of the dyke (made up of the cost for the helicopter flight
                    hours in the amount of US$131,067.50 and the purchase of billed supplies
                    in the amount of US$21,305.31).

                       144. With reference to the third head of expenses, the Court recalls
                    that Costa Rica is claiming expenses in connection with overflights made
                    on 9 June, 8 July and 3 October 2015 for the purposes of monitoring the
                    effectiveness of the completed dyke. The Court considers that these
                    expenses are compensable as there is a sufficiently direct causal nexus
                    between the damage caused to the environment of the northern part of
                    Isla Portillos, as a result of Nicaragua’s unlawful activities, and the over-
                    flight missions undertaken by Costa Rica to monitor the effectiveness of
                    the newly constructed dyke. Costa Rica has also discharged its burden of
                    proof in terms of providing evidence of the cost of flight hours incurred
                    in respect of the hired private civilian helicopter used to access the north-
                    ern part of Isla Portillos. Costa Rica has submitted three invoices, accom-
                    panied by flight data which indicated that the flight route took the aircraft
                    over the dyke. In the Court’s view, it is evident that the helicopter hired
                    for these missions had to overfly other parts of Costa Rican territory in
                    order to reach the construction site of the dyke. Moreover, the Court
                    observes that there is nothing on the record to show that these overflights
                    were not en route to the dyke area, nor that the helicopter missions were
                    unrelated to the purpose of monitoring the effectiveness of the dyke.

                       145. For the flight of 9 June 2015, Costa Rica has produced an invoice
                    in the amount of US$11,070.75, for the flight of 8 July 2015 an invoice for
                    US$10,689, and for the flight of 3 October 2015 an invoice for US$11,282.
                    The Court finds that the total expense incurred by Costa Rica under this
                    head of expenses, totalling US$33,041.75, is therefore compensable.


                       146. In conclusion, the Court finds that Costa Rica is entitled to com-
                    pensation in the amount of US$185,414.56 for the expenses it incurred in
                    connection with the construction in 2015 of a dyke across the 2013 east-
                    ern caño. This figure is made up of US$152,372.81 for the costs of the
                    construction of the dyke, and US$33,041.75 for the monitoring over-
                    flights made once the dyke was completed.


                                                   4. Conclusion
                      147. It follows from the Court’s analysis of the compensable costs and
                    expenses incurred by Costa Rica as a direct consequence of Nicaragua’s

                                                                                              45




6 CIJ1133.indb 87                                                                                   29/10/18 14:12

                                         certain activities (judgment)                       57

                    unlawful activities in the northern part of Isla Portillos (see para-
                    graphs 106, 131 and 146 above), that Costa Rica is entitled to total com-
                    pensation in the amount of US$236,032.16.



                                   V. Costa Rica’s Claim for Pre-­Judgment
                                        and Post-­Judgment Interest

                       148. Costa Rica maintains that in view of the extent of damage
                    Costa Rica has suffered, full reparation cannot be achieved without pay-
                    ment of interest. It claims both pre‑judgment and post‑judgment interest.
                    With regard to pre‑judgment interest, Costa Rica states that such interest
                    should cover its entire compensation for losses it incurred as a direct con-
                    sequence of Nicaragua’s unlawful activities. However, it makes what it
                    considers to be a “conservative claim”, whereby pre‑judgment interest
                    would accrue from the date of the Court’s Judgment on the merits of
                    16 December 2015 until the date of the Judgment on compensation. As
                    for post‑judgment interest, Costa Rica argues that, should Nicaragua fail
                    to pay the compensation immediately after the delivery of the Judgment,
                    interest on the principal sum of compensation as determined by the Court
                    should be added. It proposes that the annual rate of interest be set at
                    6 per cent for both pre‑judgment and post‑judgment interest.

                       149. Nicaragua maintains that an injured State has no automatic enti-
                    tlement to the payment of interest and specifies that the awarding of
                    interest depends on the circumstances of each case and, in particular, on
                    whether an award of interest is necessary in order to ensure full repara-
                    tion. Nicaragua observes that Costa Rica has not explained why the cir-
                    cumstances of the present case warrant the award of interest, nor has it
                    attempted to justify the 6 per cent interest rate it requests.

                                                        * *
                       150. With regard to Costa Rica’s claim for pre‑judgment interest, the
                    Court recalls that, in its 2015 Judgment, the actual amount of compensa-
                    tion due to Costa Rica was not determined; instead, the Court decided
                    that the Parties were first required to seek a settlement of the question
                    through negotiations. Only in the event that the question was not settled
                    within 12 months could a Party refer it back to the Court for resolution
                    (Certain Activities Carried Out by Nicaragua in the Border Area
                    (Costa Rica v. Nicaragua) and Construction of a Road in Costa Rica along
                    the San Juan River (Nicaragua v. Costa Rica), Judgment, I.C.J. Reports
                    2015 (II), p. 741, para. 229 (5) (b)). The Court notes, not without regret,
                    that no agreement was reached between the Parties on the question of
                    compensation within the time‑limit fixed by the Court. Consequently, at
                    the request of Costa Rica, the matter is now before the Court for decision.

                                                                                             46




6 CIJ1133.indb 89                                                                                  29/10/18 14:12

                                         certain activities (judgment)                      58

                       151. The Court recalls that in the practice of international courts and
                    tribunals, pre‑judgment interest may be awarded if full reparation for
                    injury caused by an internationally wrongful act so requires. Neverthe-
                    less, interest is not an autonomous form of reparation, nor is it a neces-
                    sary part of compensation in every case (see Commentary to Article 38,
                    Draft Articles on Responsibility of States for Internationally Wrongful
                    Acts, Yearbook of the International Law Commission, 2001, Vol. II
                    (Part Two), p. 107).

                       152. The Court observes that, in the present case, the compensation to
                    be awarded to Costa Rica is divided into two parts: compensation for
                    environmental damage and compensation for costs and expenses incurred
                    by Costa Rica in connection with Nicaragua’s unlawful activities. The
                    Court considers that Costa Rica is not entitled to pre‑judgment interest
                    on the amount of compensation for environmental damage; in determin-
                    ing the overall valuation of environmental damage, the Court has taken
                    full account of the impairment or loss of environmental goods and ser-
                    vices in the period prior to recovery.
                       153. With regard to the costs and expenses incurred by Costa Rica as
                    a result of Nicaragua’s unlawful activities, the Court notes that most of
                    such costs and expenses were incurred in order to take measures for pre-
                    venting further harm. The Court awards Costa Rica pre‑judgment inter-
                    est on the costs and expenses found compensable, accruing, as requested
                    by Costa Rica, from 16 December 2015, the date on which the Judgment
                    on the merits was delivered, until 2 February 2018, the date of delivery of
                    the present Judgment. The annual interest rate is fixed at 4 per cent. The
                    amount of interest is US$20,150.04.

                       154. With regard to Costa Rica’s claim for post‑judgment interest, the
                    Court recalls that in the case concerning Ahmadou Sadio Diallo (Republic
                    of Guinea v. Democratic Republic of the Congo), the Court awarded post-­
                    judgment interest, observing that “the award of post-­judgment interest is
                    consistent with the practice of other international courts and tribunals”
                    (Compensation, Judgment, I.C.J. Reports 2012 (I), p. 343, para. 56). The
                    Court sees no reason in the current case to adopt a different approach.
                       155. Thus, although it has every reason to expect timely payment by
                    Nicaragua, the Court decides that, in the event of any delay in payment,
                    post‑judgment interest shall accrue on the total amount of compensation.
                    This interest shall be paid at an annual rate of 6 per cent.


                                           VI. Total Sum Awarded

                      156. The total amount of compensation awarded to Costa Rica is
                    US$378,890.59 to be paid by Nicaragua by 2 April 2018. This amount
                    includes the principal sum of US$358,740.55 and pre‑judgment interest
                    on the compensable costs and expenses in the amount of US$20,150.04.

                                                                                            47




6 CIJ1133.indb 91                                                                                 29/10/18 14:12

                                         certain activities (judgment)                     59

                    Should payment be delayed, post‑judgment interest on the total amount
                    will accrue as from 3 April 2018.


                                                          *
                                                      *       *

                      157. For these reasons,
                      The Court,
                      (1) Fixes the following amounts for the compensation due from the
                    Republic of Nicaragua to the Republic of Costa Rica for environmental
                    damage caused by the Republic of Nicaragua’s unlawful activities on
                    Costa Rican territory:
                      (a) By fifteen votes to one,
                      US$120,000 for the impairment or loss of environmental goods and
                    services;
                      in favour: President Abraham; Vice‑President Yusuf; Judges Owada, Tomka,
                         Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue, Gaja, Sebu-
                         tinde, Bhandari, Robinson, Gevorgian; Judge ad hoc Guillaume;

                      against: Judge ad hoc Dugard;
                      (b) By fifteen votes to one,
                      US$2,708.39 for the restoration costs claimed by the Republic of
                    Costa Rica in respect of the internationally protected wetland;

                      in favour: President Abraham; Vice‑President Yusuf; Judges Owada, Tomka,
                         Bennouna, Cançado Trindade, Greenwood, Xue, Gaja, Sebutinde, Bhan-
                         dari, Robinson, Gevorgian; Judges ad hoc Guillaume, Dugard;

                      against: Judge Donoghue;
                      (2) Unanimously,
                      Fixes the amount of compensation due from the Republic of Nicara-
                    gua to the Republic of Costa Rica for costs and expenses incurred by
                    Costa Rica as a direct consequence of the Republic of Nicaragua’s unlaw-
                    ful activities on Costa Rican territory at US$236,032.16;

                      (3) Unanimously,
                      Decides that, for the period from 16 December 2015 to 2 February
                    2018, the Republic of Nicaragua shall pay interest at an annual rate of
                    4 per cent on the amount of compensation due to the Republic of
                    Costa Rica under point 2 above, in the sum of US$20,150.04;


                                                                                           48




6 CIJ1133.indb 93                                                                                29/10/18 14:12

                                         certain activities (judgment)                       60

                      (4) Unanimously,
                       Decides that the total amount due under points 1, 2 and 3 above shall
                    be paid by 2 April 2018 and that, in case it has not been paid by that date,
                    interest on the total amount due from the Republic of Nicaragua to the
                    Republic of Costa Rica will accrue as from 3 April 2018 at an annual rate
                    of 6 per cent.

                       Done in French and in English, the French text being authoritative, at
                    the Peace Palace, The Hague, this second day of February, two thousand
                    and eighteen, in three copies, one of which will be placed in the archives
                    of the Court and the others transmitted to the Government of the Repub-
                    lic of Costa Rica and the Government of the Republic of Nicaragua,
                    respectively.

                                                               (Signed) Ronny Abraham,
                                                                           President.
                    (Signed) Philippe Couvreur,
                                   Registrar.



                      Judges Cançado Trindade, Donoghue and Bhandari append sepa-
                    rate opinions to the Judgment of the Court; Judge Gevorgian appends a
                    declaration to the Judgment of the Court; Judge ad hoc Guillaume
                    appends a declaration to the Judgment of the Court; Judge ad hoc Dugard
                    appends a dissenting opinion to the Judgment of the Court.

                     (Initialled) R.A.
                    (Initialled) Ph.C.




                                                                                             49




6 CIJ1133.indb 95                                                                                  29/10/18 14:12

